Exhibit 10.1

 

EXECUTION VERSION

 

 

$1,100,000,000

 

REVOLVING CREDIT AGREEMENT

 

among

 

BUNGE LIMITED FINANCE CORP.,

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

CITIBANK, N.A.,

as Syndication Agent,

 

BNP PARIBAS

and
THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,

as Co-Documentation Agents

 

and

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

Dated as of November 20, 2014

 

 

Citigroup Global Markets Inc. and J.P. Morgan Securities LLC,
as Lead Arrangers and Bookrunners,
and
BNP Paribas and The Bank of Tokyo Mitsubishi UFJ, Ltd.
as Joint Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

22

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

23

 

 

 

2.1

Commitments

23

2.2

Procedure for Loan Borrowing

25

2.3

Extension Option

26

2.4

Commitment Fees, etc.

29

2.5

Termination or Reduction of Commitments

29

2.6

Prepayments

30

2.7

Conversion and Continuation Options

30

2.8

Limitations on Eurocurrency Borrowings

31

2.9

Interest Rates and Payment Dates

31

2.10

Computation of Interest and Fees

32

2.11

Inability to Determine Interest Rate

32

2.12

Pro Rata Treatment and Payments

33

2.13

Requirements of Law

35

2.14

Taxes

36

2.15

Indemnity

39

2.16

Change of Lending Office

40

2.17

Illegality

40

2.18

Replacement of Lenders

40

2.19

Judgment Currency

41

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

42

 

 

 

3.1

No Change

42

3.2

Existence; Compliance with Law

42

3.3

Power; Authorization; Enforceable Obligations

42

3.4

No Legal Bar

42

3.5

Litigation

43

3.6

No Default

43

3.7

Ownership of Property; Liens

43

3.8

Taxes

43

3.9

Federal Regulations

43

3.10

Investment Company Act; Other Regulations

43

3.11

No Subsidiaries

43

3.12

Use of Proceeds

43

3.13

Solvency

44

3.14

Limited Purpose

44

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

3.15

Financial Condition

44

3.16

Sanctions

44

 

 

 

SECTION 4.

CONDITIONS PRECEDENT

44

 

 

 

4.1

Conditions to Effectiveness

44

4.2

Conditions to Each Loan

46

 

 

 

SECTION 5.

COVENANTS

47

 

 

 

5.1

Affirmative Covenants

47

5.2

Negative Covenants

50

5.3

Use of Websites

52

 

 

 

SECTION 6.

EVENTS OF DEFAULT

53

 

 

 

SECTION 7.

THE AGENTS

56

 

 

 

7.1

Appointment

56

7.2

Delegation of Duties

57

7.3

Exculpatory Provisions

57

7.4

Reliance by Administrative Agent

57

7.5

Notice of Default

57

7.6

Non-Reliance on Agents and Other Lenders

58

7.7

Indemnification

58

7.8

Agent in Its Individual Capacity

59

7.9

Successor Administrative Agent

59

7.10

Syndication Agent, Lead Arrangers, Bookrunners and Documentation Agents

59

7.11

Agent Communications

59

 

 

 

SECTION 8.

MISCELLANEOUS

60

 

 

 

8.1

Amendments and Waivers

60

8.2

Notices

61

8.3

No Waiver; Cumulative Remedies

62

8.4

Survival of Representations and Warranties

62

8.5

Payment of Expenses and Taxes

62

8.6

Successors and Assigns; Participations and Assignments

63

8.7

Adjustments; Set-off

67

8.8

Counterparts

67

8.9

Severability

67

8.10

Integration

68

8.11

GOVERNING LAW

68

8.12

Submission To Jurisdiction; Waivers

68

8.13

Acknowledgements

68

8.14

Confidentiality

69

8.15

WAIVERS OF JURY TRIAL

70

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

8.16

No Bankruptcy Petition Against the Borrower; Liability of the Borrower

70

8.17

Conversion of Approved Currencies into Dollars

70

8.18

U.S.A. Patriot Act

70

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.1

Commitments

3.3

Consents, Authorizations, Filings and Notices

 

EXHIBITS:

 

A

Form of Guaranty Agreement

B-1

Form of Borrower Responsible Officer’s Certificate

B-2

Form of Borrower Secretary Certificate

B-3

Form of Guarantor Responsible Officer’s Certificate

B-4

Form of Guarantor Secretary Certificate

C

Form of Assignment and Acceptance

D-1

Form of Legal Opinion of Reed Smith LLP

D-2

Form of Legal Opinion of Conyers Dill & Pearman Limited

E

Form of Exemption Certificate

F

Form of Commitment Increase Supplement

G

Form of Additional Lender Supplement

 

iv

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT (as amended, supplemented or otherwise modified in
accordance with the terms hereof and in effect from time to time, this
“Agreement”), dated as of November 20, 2014, among BUNGE LIMITED FINANCE CORP.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), CITIBANK, N.A., as syndication agent (the “Syndication Agent”), BNP
PARIBAS and THE BANK OF MITSUBISHI UFJ, LTD., each as a documentation agent
(each, a “Documentation Agent” and collectively, the “Documentation Agents”) and
JPMORGAN CHASE BANK, N.A., as administrative agent.

 

The parties hereto hereby agree as follows:

 

SECTION 1.                            DEFINITIONS

 

1.1                               Defined Terms.   As used in this Agreement,
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Adjusted LIBO Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1%.  For the purposes of clause (c) above, the Administrative Agent shall assume
that the reference Eurocurrency Loan would be denominated in Dollars.  For
purposes hereof, “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank, N.A. as its prime rate in
effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by JPMorgan Chase Bank, N.A.
in connection with extensions of credit to debtors).  Any change in the ABR due
to a change in the Prime Rate, the Federal Funds Effective Rate or the one month
Adjusted LIBO Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the one month Adjusted LIBO Rate, respectively.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Act” as defined in Section 8.18.

 

“Additional Lender”: as defined in Section 2.1(b)(ii).

 

“Additional Lender Supplement”: as defined in Section 2.1(b)(ii).

 

“Adjusted LIBO Rate”: with respect to any Eurocurrency Loan for each day during
each Interest Period (or, as applicable, for purposes of determining ABR with
respect to an ABR Loan for any day by reference to a one month Interest Period),
an interest rate per annum equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, with respect to any
Eurocurrency Loan denominated in the Optional Currency, the Adjusted LIBO Rate
shall mean the LIBO Rate.

 

--------------------------------------------------------------------------------


 

“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
Affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

 

“Administrative Agent (London Office)”:  for designated notice purposes only,
J.P. Morgan Europe Limited.

 

“Affiliate”:  with respect to any specified Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person.  For purposes of this definition “control”
of a Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agents”:  the collective reference to the Syndication Agent, the Documentation
Agents and the Administrative Agent.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount
(expressed in the Base Currency) equal to the amount of such Lender’s Commitment
then in effect or, if the Commitments have been terminated, the Dollar
Equivalent of such Lender’s Loans then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  as defined in the preamble hereto.

 

“Agreement Currency”: as defined in Section 2.19(b).

 

“Annex X”:  Annex X (as amended, supplemented or otherwise modified and in
effect from time to time) attached to the Pooling Agreement.

 

“Applicable Creditor”: as defined in Section 2.19(b).

 

“Applicable Margin”:  the per annum rate set forth in the applicable row of the
table below:

 

Rating

 

Spread

 

Level I

 

1.00

%

Level II

 

1.125

%

Level III

 

1.25

%

Level IV

 

1.50

%

Level V

 

1.75

%

 

2

--------------------------------------------------------------------------------


 

“Applicable Moody’s Rating”: the senior long-term unsecured debt rating that
Moody’s provides of (i) the Guarantor or (ii) if Moody’s does not provide such a
rating of the Guarantor, then the Master Trust or (iii) if Moody’s does not
provide such a rating of the Guarantor or the Master Trust, then the Borrower.

 

“Applicable S&P Rating”: the senior long-term unsecured debt rating that S&P
provides of (i) the Guarantor or (ii) if S&P does not provide such a rating of
the Guarantor, then the Master Trust or (iii) if S&P does not provide such a
rating of the Guarantor or the Master Trust, then the Borrower.

 

“Assignee”:  as defined in Section 8.6(c).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit C.

 

“Assignor”:  as defined in Section 8.6(c).

 

“Available Commitment”:  as to any Lender at any time, an amount equal to such
Lender’s Commitment then in effect minus:

 

(a)                                 the Dollar Equivalent of the principal
amount of its outstanding Loans on such date; and

 

(b)                                 for purposes of Section 2.2 only, in
relation to any proposed borrowing or Loan, the Dollar Equivalent of the
principal amount of any Loans that are due to be made by such Lender on or
before the proposed Borrowing Date.

 

“BAFC”:  Bunge Asset Funding Corp., a Delaware corporation, and its successors
and permitted assigns.

 

“BAFC Liquidity Agreement”: that certain Twelfth Amended and Restated Liquidity
Agreement, dated as of the date hereof, among BAFC, as borrower, several banks
and other financial institutions or entities from time to time parties thereto
as lenders, Citibank, N.A., as syndication agent, BNP Paribas and The Bank of
Tokyo Mitsubishi UFJ, Ltd., as documentation agents and JPMorgan Chase Bank,
N.A., as administrative agent.

 

“Base Currency”:  Dollars.

 

“Basel III”: (a) the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III:  A global regulatory framework for
more resilient banks and banking systems”, “Basel III:  International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on December 16, 2010, each as
amended, supplemented or restated; (b) the rules for systemically important
banks contained in “Global systemically important banks: assessment methodology
and the additional loss absorbency requirement — Rules text” published by the
Basel Committee on Banking Supervision in November 2011, as amended,
supplemented or restated; and (c) any further

 

3

--------------------------------------------------------------------------------


 

guidance or standards published by the Basel Committee on Banking Supervision
relating to “Basel III.”

 

“Benefitted Lender”:  as defined in Section 8.7(a).

 

“BFE”:  Bunge Finance Europe B.V., a company organized under the laws of The
Netherlands, and its successors and permitted assigns.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Board of Directors”: with respect to any Person, the board of directors of such
Person or any duly authorized committee thereof.

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Account”:  any account established by or for the Borrower, other than
the Series 2002-1 Collection Subaccount (or any sub-subaccount thereof), for the
purpose of depositing funds borrowed hereunder or under any Pari Passu
Indebtedness, any amounts paid pursuant to the Series 2002-1 VFC and all amounts
received with respect to Hedge Agreements.

 

“Borrower Permitted Lien”:  Liens for current taxes, assessments or other
governmental charges which are not delinquent or remain payable without any
penalty, or the validity of which is contested in good faith by appropriate
proceedings upon stay of execution of the enforcement thereof or upon posting a
bond in connection therewith and reserves to the extent required by GAAP with
respect thereto have been provided on the books of the Borrower.

 

“Borrowing”: Loans of the same Type and currency, made, converted or continued
on the same date to the Borrower and, in the case of Eurocurrency Loans, as to
which a single Interest Period is in effect.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.

 

“Borrowing Time”: as defined in Section 2.2.

 

“Bunge Funding”:  Bunge Funding, Inc., a Delaware corporation, and its
successors and permitted assigns.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (a) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurocurrency Loans, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the currency in which such Eurocurrency Loan is
denominated in the London interbank market and (b) when used in connection with
any Eurocurrency Loan denominated in the Optional Currency, the term “Business
Day” shall also exclude any day on which the TARGET payment system is not open
for the settlement of payment in Euro.

 

4

--------------------------------------------------------------------------------


 

“Capital Stock”:  with respect to any Person, any and all shares, interests,
rights to purchase, warrants, options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) the
equity (which includes, but is not limited to, common stock or shares, preferred
stock or shares and partnership and joint venture interests) of such Person
(excluding any debt securities convertible into, or exchangeable for, such
equity).

 

“Change in Control”:  the occurrence of any of the following:

 

(1)                                 the Guarantor becomes aware (by way of a
report or any other filing pursuant to Section 13(d) of the Exchange Act, proxy,
vote, written notice or otherwise) of the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination, of 50% or more of the total voting power of the Voting
Stock of the Guarantor then outstanding;

 

(2)                                 the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Guarantor and its Subsidiaries, taken as a whole, to any Person that is not a
Subsidiary of the Guarantor; or

 

(3)                                 the first day on which a majority of the
members of the Guarantor’s Board of Directors are not Continuing Directors.

 

“Change in Law”:  as defined in Section 2.13.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied, which date is November 20, 2014.

 

“Code”:  the United States Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.

 

“Commitment”:  as to any Lender, the obligation of such Lender to make Loans in
an aggregate Dollar Equivalent principal amount not to exceed the amount set
forth in the Base Currency under the heading “Commitment” opposite such Lender’s
name on Schedule 1.1 or in the Assignment and Acceptance pursuant to which such
Lender became a party hereto, as the same may be increased or reduced from time
to time pursuant to the terms hereof.  The original amount of the Total
Commitments is $1,100,000,000.

 

“Commitment Fee Rate”:  the rate per annum set forth in the applicable row of
the table below:

 

Rating

 

Commitment Fee Rate

 

Level I

 

0.10

%

Level II

 

0.125

%

Level III

 

0.15

%

Level IV

 

0.20

%

 

5

--------------------------------------------------------------------------------


 

Rating

 

Commitment Fee Rate

 

Level V

 

0.25

%

 

“Commitment Increase Supplement”: as defined in Section 2.1(b)(ii).

 

“Commitment Period”:  the period from and including the Closing Date to the
earlier of (a) the Final Termination Date or (b) the date of termination of the
Commitments in accordance with the terms hereof.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.13, 2.14, 2.15 or 8.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

 

“Consenting Lender”:  as defined in Section 2.3(c).

 

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continuing Directors”: as of any date of determination, any member of the Board
of Directors of the Guarantor who (a) was a member of such Board of Directors on
the Closing Date; or (b) was nominated for election, appointed or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election (either by a specific vote or by approval of the
Guarantor’s proxy statement in which such member was named as a nominee for
election as a director).

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Daily Report”:  a report prepared by the Servicer on each Business Day required
pursuant to Section 4.01 of the Servicing Agreement or Section 5.1(o) of this
Agreement, in substantially the form of Exhibit B attached to the Series 2002-1
Supplement.

 

“Declining Lender”:  as defined in Section 2.3(c).

 

6

--------------------------------------------------------------------------------


 

“Default”:  any of the events specified in Section 6, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulted Loan”:  any Purchased Loan with respect to which the related Obligor
or the Guarantor has failed to make any payment due and owing (whether at the
stated maturity, by acceleration or otherwise) for a period of at least eight
(8) days or more.

 

“Defaulting Lender”: any Lender that (a) has failed to fund any portion of its
Loans required to be funded by it hereunder within three (3) Business Days of
the date required to be funded by it hereunder (unless such Lender has indicated
in writing to the Borrower or by public statement that such position is based on
such Lender’s good faith determination that a condition precedent to funding a
Loan under this Agreement cannot be satisfied), (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent to funding a Loan under this Agreement cannot be satisfied),
(c) has otherwise failed to pay over to the Administrative Agent any other
amount required to be paid by it hereunder within three (3) Business Days of the
date when due, unless the subject of a good faith dispute, or (d) has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has indicated its consent
to, approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not become a “Defaulting Lender” solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or Person
controlling such Lender or the exercise of control over a Lender or Person
controlling such Lender by a Governmental Authority or instrumentality thereof.

 

“Delinquent Loan”:  any Purchased Loan (a) with respect to which the related
Obligor or the Guarantor has failed to make any payment due and owing (whether
at the stated maturity, by acceleration or otherwise) for a period of at least
one (1) day but not greater than seven (7) days or (b) as to which an Insolvency
Event has occurred with respect to the related Obligor.

 

“Designated Obligors”:  the Guarantor and the Subsidiaries of the Guarantor set
forth on Schedule IV to the Guaranty Agreement hereto (and their successors) and
any other Subsidiaries of the Guarantor designated by the Guarantor from time to
time that satisfy the conditions set forth in the definition of “Eligible
Obligor” in Annex X to the Pooling Agreement.  Notwithstanding the immediately
preceding sentence, with the prior written consent of the Required Lenders
(which consent shall not be unreasonably withheld), the Guarantor may from time
to time identify the Guarantor and certain Subsidiaries that shall not be
classified as Designated Obligors.

 

“Designated Website”: as defined in Section 5.3(a).

 

“Dollar Equivalent”:  on any date of determination (a) with respect to any
amount denominated in the Base Currency, such amount, and (b) with respect to
any amount denominated in the Optional Currency or any other Master Trust
Approved Currency, the

 

7

--------------------------------------------------------------------------------


 

equivalent in Dollars of such amount, determined by the Administrative Agent
pursuant to Section 1.2(e) using the Rate of Exchange with respect to such
currency on such date in effect under the provisions of such Section.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“EMU Legislation”:  the legislative measures of the European Council for the
introduction of, change over to or operation of a single unified European
currency.

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  with respect to any Person, any trade or business (whether
or not incorporated) that is a member of a group of which such Person is a
member and which is treated as a single employer under Section 414 of the Code.

 

“ERISA Event”:  (a) (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, the filing of an application for
a minimum funding waiver with respect to a Plan, or the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Plan or the failure by the Borrower or any of its ERISA Affiliates to make
any required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA) or the incurrence of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(d) the cessation of operations at a facility of the Borrower or any of its
ERISA Affiliates in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any of its ERISA Affiliates from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan which could
result in the posting of a bond or other security; (h) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan; (i) a determination that any Plan is, or is

 

8

--------------------------------------------------------------------------------


 

expected to be, in “at risk” status, within the meaning of Section 430 of the
Code; or (j) the receipt by the Borrower or any of its ERISA Affiliates of a
determination that a Multiemployer Plan is in endangered or critical status,
within the meaning of Section 432 of the Code or Section 305 of ERISA.

 

“EURIBOR Screen Rate”:  as defined in the definition of “LIBO Rate.”

 

“Euro” and “EUR”:  the single lawful currency introduced at the start of the
third stage of the European Economic and Monetary Union pursuant to a treaty
establishing the European Union (as amended from time to time).

 

“Eurocurrency”:  when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (other than an ABR
Loan that bears interest at the ABR determined by reference to the Adjusted LIBO
Rate).

 

“Event of Default”:  any of the events specified in Section 6, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”: the U.S. Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes”:  any of the following Taxes imposed on, or required to be
withheld or deducted from a payment to, a Lender or any other recipient of
payment to be made by or on account of any obligation of the Borrower hereunder:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender or other recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan (other than pursuant to an assignment under Section 2.18) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.14, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to the failure by a Lender to comply with Section 2.14(e),
2.14(f) or 2.14(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Executive Order”:  Executive Order No. 13224 of September 23, 2011 — Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support Terrorism.

 

“Existing Credit Facility”: the revolving credit facility provided to the
Borrower pursuant to that certain Revolving Credit Agreement, dated as of
November 17, 2011, among the Borrower, Citibank, N.A. and CoBank, ACB, as
syndication agents, BNP Paribas, The Bank of Tokyo Mitsubishi UFJ, Ltd. and
CoBank, ACB, as documentation agents, JPMorgan Chase Bank, N.A., as
administrative agent, and the lenders party thereto.

 

9

--------------------------------------------------------------------------------


 

“Extension Request”:  as defined in Section 2.3(a).

 

“FATCA”:  (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
to and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or (b) any treaty, law or regulation
of any jurisdiction other than the United States adopted pursuant to an
intergovernmental agreement between the United States and such other
jurisdiction, which facilitates the implementation of any law or regulation
referred to in paragraph (a) above.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

 

“Final Termination Date”: the Original Termination Date or, in respect of
Consenting Lenders (and Replacement Lenders, if applicable), if the extension
option under Section 2.3 has been exercised, the First Extension Termination
Date or the Second Extension Termination Date, as applicable.

 

“First Anniversary”: the date falling twelve (12) Months after the Closing Date.

 

“First Extension Request”: as defined in Section 2.3(a)(i).

 

“First Extension Termination Date”:  means the date falling twelve (12) Months
after the Original Termination Date.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 8.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Group Members”:  the collective reference to the Borrower, the Guarantor and
the Designated Obligors.

 

“Guaranty Agreement”:  the Guaranty to be executed and delivered by the
Guarantor, substantially in the form of Exhibit A.

 

10

--------------------------------------------------------------------------------


 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Guarantor”:  Bunge Limited, a company incorporated under the laws of Bermuda,
as guarantor pursuant to the Guaranty Agreement.

 

“Hedge Agreements”:  all swaps, caps or collar agreements or similar
arrangements dealing with interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Hedge Termination Amounts”:  as the context requires hereunder, all amounts
(i) due and owing by the Borrower or (ii) received by the Borrower, in each case
in connection with the termination of a Hedge Agreement entered into by the
Borrower.

 

“Impacted Interest Period”:  as defined in the definition of “LIBO Rate.”

 

“Increasing Lender”: as defined in Section 2.1(b)(ii).

 

“Indebtedness”:  as to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (d) all obligations
of such Person as lessee which are capitalized in accordance with GAAP, (e) all
obligations of such Person created or arising under any conditional sales or
other title retention agreement with respect to any property acquired by such
Person (including without limitation,

 

11

--------------------------------------------------------------------------------


 

obligations under any such agreement which provides that the rights and remedies
of the seller or lender thereunder in the event of default are limited to
repossession or sale of such property), (f) all obligations of such Person with
respect to letters of credit and similar instruments, including without
limitation obligations under reimbursement agreements, (g) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person and (h) all
Guarantee Obligations of such Person (other than guarantees of obligations of
direct or indirect Subsidiaries of such Person).

 

“Indemnified Liabilities”: as defined in Section 8.5.

 

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.

 

“Indemnitee”: as defined in Section 8.5.

 

“Insolvency Event”:  as defined in Annex X to the Pooling Agreement.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three Months or less, the last day of such Interest Period,
(c) as to any Eurocurrency Loan having an Interest Period longer than three
Months, each day that is three Months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan, and ending one, two, three or six Months thereafter,
as selected by the Borrower in its notice of borrowing or notice of conversion,
as the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the immediately preceding Interest Period
applicable to such Eurocurrency Loan, and ending one, two, three or six Months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than (x) with respect to a Eurocurrency Loan
denominated in the Base Currency, 10:00 A.M., New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto and (y) with respect to a Eurocurrency Loan
denominated in the Optional Currency, 10:00 A.M., New York City time, on the
date that is four (4) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)                                                             if any Interest
Period would otherwise end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless the result
of such extension would be to carry such Interest Period into another calendar
month in which event such Interest Period shall end on the immediately preceding
Business Day;

 

12

--------------------------------------------------------------------------------


 

(ii)                                                          the Borrower may
not select an Interest Period that would extend beyond the Final Termination
Date;

 

(iii)                                                       any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of a calendar month;
and

 

(iv)                              the Borrower shall select Interest Periods so
as not to require a payment or prepayment of the principal of any Eurocurrency
Loan during an Interest Period for such Loan.

 

“Interpolated Rate”:  with respect to any currency at any time, for any Interest
Period, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
applicable Screen Rate for the longest period (for which that Screen Rate is
available for the applicable currency) that is shorter than the Impacted
Interest Period; and (b) the applicable Screen Rate for the shortest period (for
which that applicable Rate is available for the applicable currency) that
exceeds the Impacted Interest Period, in each case, at such time.

 

“Investor Certificateholder”:  as defined in Annex X to the Pooling Agreement.

 

“Judgment Currency”: as defined in Section 2.19(b).

 

“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender or any Affiliate of any Lender and that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and (c) with respect to any Lender which is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed or advised by
the same investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.

 

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Level I”, “Level II”, “Level III”, “Level IV” and “Level V”:  the respective
Level set forth below:

 

 

 

S&P

 

Moody’s

 

 

 

 

 

Level I

 

A- or higher

 

A3 or higher

Level II

 

BBB+

 

Baa1

Level III

 

BBB

 

Baa2

Level IV

 

BBB-

 

Baa3

Level V

 

BB+ or lower

 

Ba1 or lower

 

13

--------------------------------------------------------------------------------


 

provided that if on any day the Applicable Moody’s Rating and the Applicable S&P
Rating do not coincide for any rating category and the Level differential is
(x) one level, then the higher of the Applicable S&P Rating or the Applicable
Moody’s Rating will be the applicable Level; (y) two levels, the Level at the
midpoint will be the applicable Level; and (z) more than two levels, the higher
of the intermediate Levels will be the applicable Level; provided further that
if on any day, neither the Applicable Moody’s Rating nor the Applicable S&P
Rating is available, the applicable Level shall be Level V.

 

“LIBO Rate”:  (a) with respect to any Eurocurrency Loan denominated in the Base
Currency for each day during each Interest Period (or, as applicable, for
purposes of determining ABR with respect to an ABR Loan for any day by reference
to a one month Interest Period), the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in reasonable market size in
the Base Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in consultation with
the Borrower; in each case the “LIBO Screen Rate”) at approximately 11:00 A.M.,
London time, two (2) Business Days prior to the commencement of such Interest
Period (or, in the case of any determination of ABR, on the day of
determination), and (b) with respect to any Eurocurrency Loan denominated in the
Optional Currency for each day during each Interest Period, the rate appearing
on the Reuters screen EURIBOR01 page (it being understood that this rate is the
Euro interbank offered rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in consultation with the Borrower; in each case the “EURIBOR Screen Rate”;
each of the LIBO Screen Rate and the EURIBOR Screen Rate, a “Screen Rate”)
sponsored by the Banking Federation of the European Union (known as the “FBE”)
and the Financial Markets Association (known as the “ACI”)) at approximately
10:00 A.M., Brussels time, two (2) Business Days prior to the commencement of
such Interest Period, as the rate for deposits in Euro with a maturity
comparable to such Interest Period; provided that if the applicable Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBO Rate shall be the Interpolated Rate with respect
to the applicable currency at such time, as of either 11:00 A.M., London time or
10:00 A.M., Brussels time, as applicable, two (2) Business Days prior to the
commencement of such Interest Period; provided further that if no Screen Rate is
available for the applicable currency, the LIBO Rate shall be the arithmetic
mean (rounded upwards to four decimal places) of the rates quoted by at least
two (2) Reference Banks to leading banks in (x) the London interbank market for
the offering of deposits in reasonable market size in the Base Currency for such
Interest Period as of 11:00 A.M., London time, two (2) Business Days prior to
the commencement of such Interest Period or (y) the FBE for the offering of
deposits in the Optional Currency for such Interest Period as of 10:00 A.M.,
Brussels time, two (2) Business Days prior to the commencement of such Interest
Period, as applicable; provided further that if the LIBO Rate shall be
determined to be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

“LIBO Screen Rate”:  as defined in the definition of “LIBO Rate.”

 

14

--------------------------------------------------------------------------------


 

“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Guaranty Agreement and the Notes.

 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

“Mandatory CP Wind-Down Event”: as defined in Annex X to the Pooling Agreement.

 

“Master Trust”:  the Bunge Master Trust created by the Pooling Agreement.

 

“Master Trust Approved Currency”:  Dollars, Euro, Sterling and Yen.

 

“Material Adverse Effect”:  (a) a material adverse effect on the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower or of the Guarantor and its consolidated Subsidiaries taken as a whole,
(b) a material impairment of the collectibility of the Purchased Loans taken as
a whole or (c) a material impairment of the validity or enforceability of this
Agreement or any of the other Loan Documents or of the Transaction Documents or
the rights or remedies of the Administrative Agent or the Lenders against the
Borrower or the Guarantor hereunder or under the other Loan Documents.

 

“Month”: a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that
(a) (subject to paragraph (c) below) if the numerically corresponding day is not
a Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day; (b) if there is no numerically corresponding
day in the calendar month in which that period is to end, that period shall end
on the last Business Day in that calendar month; and (c) if an Interest Period
begins on the last Business Day of a calendar month, that Interest Period shall
end on the last Business Day in the calendar month in which that Interest Period
is to end.

 

“Monthly Settlement Statement”:  as defined in Annex X to the Pooling Agreement.

 

“Moody’s”:  Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan”:  with respect to any Person, a multiemployer plan as
defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

15

--------------------------------------------------------------------------------


 

“Multiple Employer Plan”:  a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its ERISA Affiliates and at least one Person other than the
Borrower and its ERISA Affiliates or (b) was so maintained and in respect of
which the Borrower or any of its ERISA Affiliates could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Non-U.S. Lender”:  as defined in Section 2.14(e).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

 

“Obligor”:  as defined in Annex X to the Pooling Agreement.

 

“OFAC”: as defined in the definition of “Sanctions.”

 

“Optional Currency”:  Euro.

 

“Original Termination Date”:  November 20, 2019.

 

“Other Lender”: as defined in Section 2.1(b)(i).

 

“Other Connection Taxes”:  with respect to a Lender or any other recipient of
payment to be made by or on account of any obligation of the Borrower hereunder,
Taxes imposed as a result of a present or former connection between such Lender
or other recipient and the jurisdiction imposing such Tax (other than
connections arising from such Lender or other recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

16

--------------------------------------------------------------------------------


 

“Pari Passu Indebtedness”:  the Dollar Equivalent of (i) Indebtedness for
borrowed money, the proceeds of which are used to either increase the
Series 2002-1 Invested Amount, refinance Indebtedness originally used for such
purpose and/or pay expenses incurred in connection with this Agreement or any
such other Indebtedness, and (ii) indebtedness incurred in connection with Hedge
Agreements entered into in connection with the Loans hereunder and any Pari
Passu Indebtedness described in clause (i) above, in each case which ranks not
greater than pari passu (in priority of payment) with the Loans.

 

“Participant”:  as defined in Section 8.6(b).

 

“Participant Register”: as defined in Section 8.6(b).

 

“Participating Member State”:  each state so described in any EMU Legislation.

 

“Payment Period”:  a period commencing on a date on which the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents have become due and payable (whether at the stated
maturity, by acceleration or otherwise) and ending on the date the Loans (with
accrued interest thereon) and all such other amounts are paid in full by the
Borrower or the Guarantor.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.

 

“Performing Lender”:  any Lender that is a Defaulting Lender solely as a result
of the occurrence of an event described in clause (d) of the definition of
Defaulting Lender that following such event continues to perform all of its
obligations under this Agreement and any other Loan Document, and has not been
replaced or repaid in accordance with Section 2.18(b).

 

“Permitted Indebtedness”:  (a) Indebtedness of the Borrower pursuant to this
Agreement and (b) Pari Passu Indebtedness.

 

“Permitted Parties”:  as defined in Section 8.14.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  a Single Employer Plan or a Multiple Employer Plan.

 

“Pooling Agreement”:  the Fifth Amended and Restated Pooling Agreement, dated as
of June 28, 2004, among Bunge Funding, Bunge Management Services, Inc., as
servicer and the Trustee named therein, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Potential Series 2002-1 Early Amortization Event”:  an event which, with the
giving of notice or the lapse of time or both, would constitute a Series 2002-1
Early Amortization Event.

 

17

--------------------------------------------------------------------------------


 

“Purchased Loans”:  as defined in Annex X to the Pooling Agreement.

 

“Rate of Exchange”:  as of the relevant date, the rate of exchange set forth on
the relevant page of the Reuters screen on or about 11:00 A.M., New York time,
for the purchase of (as the context shall require) a Master Trust Approved
Currency with any other Master Trust Approved Currency on such date.

 

“Reference Banks”:  JPMorgan Chase Bank, N.A. and any two (2) such other banks
as may be appointed by the Administrative Agent (and agreed by such bank) in
consultation with the Borrower.

 

“Register”:  as defined in Section 8.6(d).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Replacement Lender”:  as defined in Section 2.3(e).

 

“Required Lenders”:  at any time, the holders of more than 50% of the Aggregate
Exposure Percentage.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”:  as to any Person, any member of the Board of Directors,
the Chief Executive Officer, the President, the Chief Financial Officer, the
Treasurer or any Vice President of such Person or any other officer of such
Person customarily performing functions similar to those performed by any of the
above-designated officers.

 

“Restricted Person”: a Person that is (a) listed on, or owned 50% or more by or
controlled by a Person listed on any applicable Sanctions List; or (b) located
in, incorporated under the laws of, or owned or controlled by, or acting on
behalf of, a Person located in or organized under the laws of a country or
territory that is the target of any applicable country-wide Sanctions.  For the
purposes of this definition, “control” means the possession of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
term “controlled” has the meaning correlative thereto.

 

“S&P”:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

 

“Sale Agreement”: the Second Amended and Restated Sale Agreement, dated as of
September 6, 2002, among Bunge Funding, as Buyer, Bunge Finance Limited, a
Bermuda company, as a Seller, and Bunge Finance North America, Inc., a Delaware
corporation, as a Seller, as the same may be amended, supplemented or otherwise
modified from time to time.

 

18

--------------------------------------------------------------------------------


 

“Sanctions”:  any applicable economic sanctions laws, regulations, embargoes or
restrictive measures administered, enacted or enforced by: (i) the United States
government; (ii) the United Nations; (iii) the European Union; (iv) the United
Kingdom; (v) the relevant authorities of Switzerland; or (vi) the respective
governmental institutions and agencies of any of the foregoing, including
without limitation, the Office of Foreign Assets Control of the US Department of
the Treasury (“OFAC”), the United States Department of State, and Her Majesty’s
Treasury (together “Sanctions Authorities”).

 

“Sanctions Authorities”:  as defined in the definition of “Sanctions. ”

 

“Sanctions List”:  the “Specially Designated Nationals and Blocked Persons” list
issued by OFAC, the Consolidated List of Financial Sanctions Targets issued by
Her Majesty’s Treasury, or any similar applicable list issued or maintained or
made public by any of the Sanctions Authorities.

 

“Screen Rate”:  as defined in the definition of “LIBO Rate.”

 

“Second Anniversary”: the date falling twenty-four (24) Months after the Closing
Date.

 

“Second Extension Request”: as defined in Section 2.3(a)(ii).

 

“Second Extension Termination Date”: either (a) the date falling twelve (12)
Months after the First Extension Termination Date; or (b) if the First Extension
Request has not been granted or, with respect to Lenders who have refused the
First Extension Request, the date falling twenty-four (24) Months after the
Original Termination Date.

 

“Series”:  as defined in Annex X to the Pooling Agreement.

 

“Series 2002-1 Accrued Interest”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Allocated Loan Amount”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Collection Subaccount”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Early Amortization Event”: as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Invested Amount”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Supplement”: the Fifth Amended and Restated Series 2002-1
Supplement to the Pooling Agreement, dated as of November 17, 2011, among the
Borrower, Bunge Funding, Bunge Management Services, Inc., as Servicer and The
Bank of New York

 

19

--------------------------------------------------------------------------------


 

Mellon, as Trustee, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Series 2002-1 VFC”: the interest in the Master Trust created and authorized
pursuant to the Series 2002-1 Supplement and the Pooling Agreement that is
designated as the “Series 2002-1 VFC Certificate” pursuant to the Series 2002-1
Supplement.

 

“Servicer”:  Bunge Management Services, Inc., a Delaware corporation, and any
“Successor Servicer” (as defined in Annex X to the Pooling Agreement).

 

“Servicing Agreement”: the Third Amended and Restated Servicing Agreement, dated
as of December 23, 2003, among Bunge Funding, the Servicer, and The Bank of New
York Mellon, as Trustee, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Single Employer Plan”:  a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its ERISA Affiliates and no Person other than the Borrower
and its ERISA Affiliates or for which the Borrower or any of its ERISA
Affiliates has liability, whether direct or contingent or (b) was so maintained
and in respect of which the Borrower or any of its ERISA Affiliates could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

 

“Solvent”:  with respect to any Person on a particular date, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Statutory Reserve Rate”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

20

--------------------------------------------------------------------------------


 

“Sterling”:  the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned directly or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Syndication Agent”:  as defined in the preamble hereto.

 

“Taxes”:  all present or future income, stamp or other taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Total Commitments”:  at any time, the aggregate amount in the Base Currency of
all Lenders’ Commitments then in effect.

 

“Total Loans”:  at any time, the aggregate principal amount of the Loans of the
Lenders outstanding at such time (after converting the outstanding principal
amount of any Loans denominated in the Optional Currency into the Dollar
Equivalent thereof at such time).

 

“Transaction Documents”: the collective reference to the Pooling Agreement, the
Series 2002-1 Supplement, the Series 2002-1 VFC, the Sale Agreement and the
Servicing Agreement.

 

“Transferee”:  any Assignee or Participant.

 

“Trustee”:  as defined in Annex X to the Pooling Agreement.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

 

“United States”:  the United States of America.

 

“Voting Stock”: with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

“Withholding Agent”:  any Loan Party and the Administrative Agent.

 

21

--------------------------------------------------------------------------------


 

“Yen”:  the lawful currency of Japan.

 

1.2                               Other Definitional Provisions.

 

(a)  Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

 

(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any restrictions on such
amendments, supplements, restatements or modifications set forth herein).

 

(c)  The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e)  For purposes of calculating the Dollar Equivalent of (i) any Loan or
Borrowing denominated in the Optional Currency outstanding at any time during
any period, (ii) any Loan denominated in the Optional Currency at the time of
the making of such Loan pursuant to Section 2.1 and (iii) any other amount
denominated in a Master Trust Approved Currency, the Administrative Agent will
at least once during each calendar month and on or prior to the date of any
Borrowing and the last day of any Interest Period and at such other times as it
in its sole discretion decides to do so or as otherwise directed by the Required
Lenders, determine the respective rate of exchange into Dollars of the Optional
Currency or such other Master Trust Approved Currency (which rate of exchange
shall be based upon the Rate of Exchange in effect on the date of such
determination).  Such rate of exchange so determined on each such determination
date shall, for purposes of the calculations described in the preceding
sentence, be deemed to remain unchanged and in effect until the next such
determination date.

 

22

--------------------------------------------------------------------------------


 

(f)  Notwithstanding any other provision contained herein or in the other Loan
Documents, all terms of an accounting or financial nature used herein and in the
other Loan Documents shall be construed, and all computations of amounts and
ratios referred to herein and in the other Loan Documents shall be made, and
prepared:

 

(i)  in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 5.2 below (and all defined terms used in the definition of any
accounting term used in Section 5.2 below) shall have the meaning given to such
terms (and defined terms) under GAAP as in effect on the date hereof applied on
a basis consistent with those used in preparing the financial statements
referred to in Section 3.15 below.  In the event of any change after the date
hereof in GAAP, and if such change would affect the computation of any of the
financial covenants set forth in Section 5.2 below, then the parties hereto
agree to endeavor, in good faith, to agree upon an amendment to this Agreement
that would adjust such financial covenants in a manner that would preserve the
original intent thereof, but would allow compliance therewith to be determined
in accordance with the Borrower’s financial statements at the time, provided
that, until so amended such financial covenants shall continue to be computed in
accordance with GAAP prior to such change therein; and

 

(ii)  without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
BLFC, BFE, BAFC, the Guarantor or any of their Subsidiaries at “fair value”, as
defined therein.

 

SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS

 

2.1                               Commitments.

 

(a)  Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans in either the Base Currency or, solely with respect
to Eurocurrency Loans, the Optional Currency to the Borrower from time to time
during the Commitment Period in an aggregate Dollar Equivalent principal amount
at any one time outstanding which does not exceed the amount of such Lender’s
Commitment.  The Borrower shall not request and no Lender shall be required to
make any Loan if, after making such Loan, the Total Loans would exceed the Total
Commitments then in effect.  During the Commitment Period the Borrower may use
the Commitments by borrowing, prepaying the Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  Subject to
Section 2.11, each Loan shall be either an ABR Loan or a Eurocurrency Loan, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.7.  Except as provided in Section 2.3(f), the
Borrower shall repay all outstanding Loans not later than the Final Termination
Date.

 

(b)  (i)                Notwithstanding anything to the contrary contained in
this Agreement, the Borrower may request from time to time that the aggregate
Commitments

 

23

--------------------------------------------------------------------------------


 

hereunder be increased by an aggregate amount not to exceed $500,000,000.  The
Borrower may (I) request one or more of the Lenders to increase the amount of
its Commitment (which request shall be in writing and sent to the Administrative
Agent to forward to such Lender or Lenders) and/or (II) arrange for one or more
banks or financial institutions not a party hereto (an “Other Lender”) to become
parties to and Lenders under this Agreement, provided that the identification
and arrangement of each Other Lender to become a party hereto and a Lender under
this Agreement shall be made in consultation with the Administrative Agent.  In
no event may any Lender’s Commitment be increased without the prior written
consent of such Lender, and the failure of any Lender to respond to the
Borrower’s request for an increase shall be deemed a rejection by such Lender of
the Borrower’s request.  The aggregate Commitments of all Lenders hereunder may
not be increased if, at the time of any proposed increase hereunder, a Default
or Event of Default has occurred and is continuing.  Notwithstanding anything
contained in this Agreement to the contrary, no Lender shall have any obligation
whatsoever to increase the amount of its Commitment, and each Lender may at its
option, unconditionally and without cause, decline to increase its Commitment.

 

(ii)  If any Lender is willing, in its sole and absolute discretion, to increase
the amount of its Commitment hereunder (such a Lender hereinafter referred to as
an “Increasing Lender”), it shall enter into a written agreement to that effect
with the Borrower and the Administrative Agent, substantially in the form of
Exhibit F (a “Commitment Increase Supplement”), which agreement shall specify,
among other things, the amount of the increased Commitment of such Increasing
Lender.  Upon the effectiveness of such Increasing Lender’s increase in
Commitment, Schedule 1.1 shall, without further action, be deemed to have been
amended appropriately to reflect the increased Commitment of such Increasing
Lender.  Any Other Lender which is willing to become a party hereto and a Lender
hereunder (and which arrangement to become a party hereto and a Lender hereunder
has been consulted by the Borrower with the Administrative Agent) shall enter
into a written agreement with the Borrower and the Administrative Agent,
substantially in the form of Exhibit G (an “Additional Lender Supplement”),
which agreement shall specify, among other things, its Commitment hereunder. 
When such Other Lender becomes a Lender hereunder as set forth in the Additional
Lender Supplement, Schedule 1.1 shall, without further action, be deemed to have
been amended as appropriate to reflect the Commitment of such Other Lender. 
Upon the execution by the Administrative Agent, the Borrower and such Other
Lender of such Additional Lender Supplement, such Other Lender shall become and
be deemed a party hereto and a “Lender” hereunder for all purposes hereof and
shall enjoy all rights and assume all obligations on the part of the Lenders set
forth in this Agreement, and its Commitment shall be the amount specified in its
Additional Lender Supplement.  Each Other Lender which executes and delivers an
Additional Lender Supplement and becomes a party hereto and a “Lender” hereunder
pursuant to such Additional Lender Supplement is hereinafter referred to as an
“Additional Lender.”

 

(iii)  In no event shall an increase in a Lender’s Commitment or the Commitment
of an Other Lender become effective until the Administrative Agent

 

24

--------------------------------------------------------------------------------


 

shall have received an acknowledgement and consent from the Guarantor that the
Guaranty Agreement remains valid and enforceable.  In no event shall an increase
in a Lender’s Commitment or the Commitment of an Other Lender which results in
the aggregate Commitments of all Lenders hereunder exceeding the amount which is
authorized at such time in resolutions previously delivered to the
Administrative Agent become effective until the Administrative Agent shall have
received a copy of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors of the Guarantor authorizing the
borrowings by the Borrower contemplated pursuant to such increase, certified by
the Secretary or an Assistant Secretary of the Guarantor.  Upon the
effectiveness of the increase in a Lender’s Commitment or the Commitment of an
Other Lender pursuant to the preceding sentence and execution by an Increasing
Lender of a Commitment Increase Supplement or by an Additional Lender of an
Additional Lender Supplement, the Borrower shall make such borrowing from such
Increasing Lender or Additional Lender, and/or shall make such prepayment of
outstanding Loans, as shall be required to cause the aggregate outstanding
Dollar Equivalent principal amount of Loans owing to each Lender (including each
such Increasing Lender and Additional Lender) to be proportional to such
Lender’s share of the aggregate Commitments hereunder after giving effect to any
increase thereof.  The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense incurred as a result of any such
prepayment in accordance with Section 2.15, as applicable.

 

(iv)  No Other Lender may become an Additional Lender unless an Additional
Lender Supplement (or counterparts thereof) has been signed by such bank or
financial institution and which Additional Lender Supplement has been agreed to
and acknowledged by the Borrower and acknowledged by the Administrative Agent. 
No consent of any Lender or acknowledgment of any of the other Lenders hereunder
shall be required therefor.  In no event shall the Commitment of any Lender be
increased by reason of any bank or financial institution becoming an Additional
Lender, or otherwise, but the aggregate Commitments hereunder shall be increased
by the amount of each Additional Lender’s Commitment.  Upon any Lender entering
into a Commitment Increase Supplement or any Additional Lender becoming a party
hereto, the Administrative Agent shall notify each other Lender thereof and
shall deliver to each Lender a copy of the Additional Lender Supplement executed
by such Additional Lender and agreed to and acknowledged by the Borrower and
acknowledged by the Administrative Agent, and the Commitment Increase Supplement
executed by such Increasing Lender and agreed to and acknowledged by the
Borrower and acknowledged by the Administrative Agent.

 

2.2                               Procedure for Loan Borrowing.  The Borrower
may borrow under the Commitments during the Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by (a) the Administrative Agent prior to
10:00 A.M., New York City time, three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurocurrency Loans denominated in the Base
Currency, (b) the Administrative Agent (London Office) prior to 10:00 A.M.,
London time, four

 

25

--------------------------------------------------------------------------------


 

(4) Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Loans denominated in the Optional Currency, or (c) the
Administrative Agent prior to 10:00 A.M., New York City time, on the requested
Borrowing Date, in the case of ABR Loans), specifying (i) the amount and Type of
Loans to be borrowed, (ii) whether such Loans are to be denominated in the Base
Currency or in the Optional Currency, (iii) the requested Borrowing Date and
(iv) in the case of Eurocurrency Loans, the length of the initial Interest
Period therefor.  Each borrowing under the Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof
(or, if the then aggregate Available Commitments are less than $1,000,000, such
lesser amount), (y) in the case of Eurocurrency Loans denominated in the Base
Currency, $5,000,000 or a whole multiple of $1,000,000 in excess thereof and
(z) in the case of Eurocurrency Loans denominated in the Optional Currency, EUR
5,000,000 or a whole multiple of EUR 1,000,000 in excess thereof.  Upon receipt
of any such notice from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof.  Each Lender will make the amount of its pro rata
share of each borrowing available to the Administrative Agent for the account of
the Borrower at the Funding Office prior to 2:00 P.M., New York City time (the
“Borrowing Time”), on the Borrowing Date requested by the Borrower, in each case
in funds immediately available in Euros or Dollars, as the case may be, to the
Administrative Agent.  Such borrowing will then be made available at 2:00 P.M.,
New York City time on the Borrowing Date to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.  Should any
such borrowing notice from the Borrower indicate an account on the books of
another bank or financial institution, the Administrative Agent shall transfer
the amounts described in such borrowing notice to such account within a
reasonable period of time.

 

2.3                               Extension Option.

 

(a)                                 Extension Request.  (i)  The Borrower shall
be entitled to request that the Original Termination Date be extended for an
additional period of twelve (12) Months by giving notice (the “First Extension
Request”) to the Administrative Agent not more than sixty (60) days nor less
than thirty (30) days before the First Anniversary.

 

(ii)                                  The Borrower shall be entitled to request
that the Original Termination Date and/or the First Extension Termination Date
be extended as set out below by giving notice (the “Second Extension Request”)
to the Administrative Agent not more than sixty (60) days nor less than thirty
(30) days before the Second Anniversary:

 

(A)                               with respect to Lenders who have agreed to the
First Extension Request, an extension for a further period of twelve (12)
Months; and/or

 

(B)                               if no First Extension Request has been made,
or with respect to Lenders who refused the First Extension Request, an extension
for a period of twenty-four (24) Months,

 

as selected by the Borrower in the notice to the Administrative Agent.

 

26

--------------------------------------------------------------------------------


 

The First Extension Request and Second Extension Request are together referred
to as “Extension Requests” and each as an “Extension Request”.

 

(b)                                 Notification of Extension Request.  The
Administrative Agent shall promptly notify the Lenders of any Extension Request
as soon as practicable after receipt of it.

 

(c)                                  Lenders’ Response to Extension Request. 
(i)  Each Lender may, in its sole discretion, agree to any Extension Request
(each such lender, a “Consenting Lender”) by providing notice to the
Administrative Agent on or before the date falling fifteen (15) days before:

 

(A)                               in respect of a First Extension Request, the
First Anniversary; or

 

(B)                               in respect of a Second Extension Request, the
Second Anniversary.

 

(ii)                                  The Commitment of each Consenting Lender
will be extended for the period applicable to it and referred to in such
Extension Request; provided that the Required Lenders have agreed to such
extension.

 

(iii)                               If any Lender:

 

(A)                               fails to reply to an Extension Request within
the time period set out in paragraph (c); or

 

(B)                               declines an Extension Request by the date
falling fifteen (15) days before the First Anniversary or the Second
Anniversary, as applicable,

 

(in each case, a “Declining Lender”), its Commitment will not be extended.

 

(d)                                 Form of Extension Request.  Each Extension
Request shall be made in writing and be irrevocable.

 

(e)                                  Replacement of Declining Lenders.  (i)  The
Administrative Agent shall notify the Borrower and the Lenders no later than
fifteen (15) days prior to the First Anniversary or the Second Anniversary, as
applicable, of the details of which Lenders are Consenting Lenders and which
Lenders are Declining Lenders.

 

(ii)                                  If the Administrative Agent notifies the
Borrower of one or more Declining Lenders, the Borrower may, on fifteen (15)
days’ notice to the Administrative Agent replace a Declining Lender by requiring
such Declining Lender to (and such

 

27

--------------------------------------------------------------------------------


 

Declining Lender shall) transfer, pursuant to Section 8.6, all (and not only
part) of its rights and obligations under this Agreement to a Consenting Lender
or another bank, financial institution, trust fund or other entity (to the
extent not a Consenting Lender, a “Replacement Lender”) selected by the Borrower
which is acceptable to the Administrative Agent (acting reasonably) which
confirms its willingness to assume and does assume all the obligations of such
Declining Lender for a purchase price in cash payable at the time of transfer at
least equal to the principal amount of such Declining Lender’s participation in
outstanding Loans under this Agreement and all accrued interest, costs and other
amounts then due to the Declining Lender at such time.

 

(iii)                               The replacement of a Declining Lender
pursuant to this Section 2.3(e) shall be subject to the following conditions:

 

(A)                               none of the Administrative Agent, any Lead
Arranger or any Lender shall have any obligation to find a Replacement Lender;

 

(B)                               such replacement must take place by no later
than the Original Termination Date or the First Extension Termination Date (as
applicable);

 

(C)                               in no event shall the relevant Declining
Lender be required to pay or surrender to the relevant Replacement Lender any of
the fees or other amounts received by such Declining Lender pursuant to the Loan
Documents prior to the date of such replacement; and

 

(D)                               any Assignment and Acceptance executed by the
relevant Declining Lender and the relevant Replacement Lender shall include a
confirmation from the Replacement Lender that it has agreed to the extension of
the Original Termination Date or the First Extension Termination Date, as
applicable, requested by the Borrower in accordance with this Section 2.3.

 

(f)                                   Reduction of Facility.  If, with respect
to any Extension Request, (i) the Required Lenders agree to such extension,
(ii) there are any Declining Lenders and (iii) such Declining Lenders cannot be
replaced pursuant to Section 2.3(e), then all outstanding principal, interest
and other amounts payable to the Declining Lenders shall be repaid on the then
current Final Termination Date and the Total Commitments will be automatically
reduced by each such Declining Lender’s Commitment on the then current Final
Termination Date applicable to such Declining Lender once such repayment has
been made.

 

(g)                                  Extension of the Facility.  The then
current Final Termination Date of this Agreement will be extended to the First
Extension Termination Date or, as the case may be, the Second Extension
Termination Date, in an aggregate amount equal to the sum of the aggregate
Commitments of the Consenting Lenders (together with the aggregate Commitments
of the Replacement Lenders, if applicable). For the avoidance of doubt, the

 

28

--------------------------------------------------------------------------------


 

aggregate Commitments in respect of which the Final Termination Date has been
extended under this clause shall not exceed the Total Commitments.

 

(h)                                 Limitations.  No more than two Extension
Requests may be given.  For the avoidance of doubt, the Final Termination Date
cannot extend beyond the date falling eighty-four (84) Months after the Closing
Date.  In addition, no extension pursuant to this Section 2.3 shall be effective
unless the Required Lenders are Consenting Lenders with respect to such
extension.

 

(i)                                     Conditions Precedent to Each Extension. 
The extension of the Commitment of each Consenting Lender shall be subject to
the following conditions precedent:

 

(i)                                     Representations and Warranties.  The
representations and warranties set forth in Section 3 hereof shall be true and
correct in all material respects on and as of such date of extension; provided
that, the representations and warranties made in Sections 3.1, 3.2, 3.3, 3.4,
3.5, 3.6, 3.9, 3.13, 3.14 and 3.15 shall be true and correct in all respects as
of such date of extension.

 

(ii)                                  No Series 2002-1 Early Amortization Event,
Potential Series 2002-1 Early Amortization Event or Event of Default.  No
Series 2002-1 Early Amortization Event, Potential Series 2002-1 Early
Amortization Event or Event of Default shall have occurred and be continuing as
of such date of extension.

 

2.4                               Commitment Fees, etc.

 

(a)  The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than a Defaulting Lender that is not a Performing Lender) a
commitment fee in Dollars for the period from and including the date hereof to
the last day of the Commitment Period, computed at a rate per annum equal to for
each day during such period the Commitment Fee Rate on such day, on the amount
of the Available Commitment of such Lender on such day, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Termination Date, commencing on the first of such dates to occur after the date
hereof.

 

(b)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

 

2.5                               Termination or Reduction of Commitments.  The
Borrower shall have the right, upon not less than three (3) Business Days’
notice to the Administrative Agent, to terminate the Commitments or, from time
to time, to reduce the amount of the Commitments; provided that no such
termination or reduction of Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Loans made on the effective date
thereof, the Total Loans would exceed the Total Commitments.  Any such reduction
shall be in an amount equal to at least $1,000,000 or any larger whole multiple
thereof, and shall reduce permanently the Commitments then in effect.

 

29

--------------------------------------------------------------------------------


 

2.6                               Prepayments.

 

(a)  The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon irrevocable notice delivered
to the Administrative Agent no later than (i) 10:00 A.M., New York City time,
three (3) Business Days prior thereto, in the case of Eurocurrency Loans
denominated in the Base Currency, (ii) 10:00 A.M., New York City time, four
(4) Business Days prior thereto, in the case of Eurocurrency Loans denominated
in the Optional Currency and (iii) 10:00 A.M., New York City time, on the date
thereof, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurocurrency Loans
denominated in the Base Currency or Optional Currency or ABR Loans; provided,
that if a Eurocurrency Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.15.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments of Loans shall be in an
aggregate principal amount of $1,000,000 (with respect to ABR Loans and
Eurocurrency Loans denominated in the Base Currency) or EUR 1,000,000 (with
respect to Eurocurrency Loans denominated in the Optional Currency) or a whole
multiple thereof.

 

(b)  If, on any day, the sum of the aggregate outstanding principal amount of
the Loans hereunder and Pari Passu Indebtedness (after converting all such
amounts into the then Dollar Equivalent thereof) exceeds the then current
Series 2002-1 Invested Amount outstanding under the Series 2002-1 VFC (after
giving effect to any increases or decreases therein on such day), the Borrower
shall prepay Loans and/or Pari Passu Indebtedness in an amount sufficient to
comply with Section 5.2(a).  Any such prepayment of Loans pursuant to this
Section 2.6(b) shall be made together with accrued interest to the date of such
prepayment on the amount prepaid and the Borrower shall also pay any amounts
owing pursuant to Section 2.15.

 

(c)  If, on any date, the Total Loans outstanding on such date exceed the Total
Commitments in effect on such date, the Borrower immediately shall prepay the
Loans in the amount of such excess.  Any such prepayment of Loans pursuant to
this Section 2.6(c) shall be made together with accrued interest to the date of
such prepayment on the amount prepaid and the Borrower shall also pay any
amounts owing pursuant to Section 2.15.

 

2.7                               Conversion and Continuation Options.

 

(a)  The Borrower may elect from time to time to convert Eurocurrency Loans
denominated in the Base Currency to ABR Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 10:00 A.M., New York
City time, on the Business Day preceding the proposed conversion date, provided
that any such conversion of Eurocurrency Loans may only be made on the last day
of an Interest Period with respect thereto.  The Borrower may elect from time to
time to convert ABR Loans to

 

30

--------------------------------------------------------------------------------


 

Eurocurrency Loans denominated in the Base Currency by giving the Administrative
Agent prior irrevocable notice of such election no later than 10:00 A.M., New
York City time, on the fourth (4th) Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a Eurocurrency
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

 

(b)  Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurocurrency Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso, any such Eurocurrency Loans
denominated in the Base Currency shall be automatically converted to ABR Loans
on the last day of such then expiring Interest Period, and any such Eurocurrency
Loans denominated in the Optional Currency shall as of the last day of such then
expiring Interest Period bear interest at such rate as the Administrative Agent
determines adequately reflects the costs (including a comparable margin to that
set forth herein) to the Lenders of maintaining such Loans.  Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

2.8                               Limitations on Eurocurrency Borrowings. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurocurrency Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, after giving effect thereto, (a) the aggregate principal amount of the
Eurocurrency Loans denominated in the Base Currency comprising each Eurocurrency
Borrowing in the Base Currency shall be equal to $5,000,000 or a whole multiple
of $1,000,000 in excess thereof, (b) the aggregate principal amount of the
Eurocurrency Loans denominated in the Optional Currency comprising each
Eurocurrency Borrowing in the Optional Currency shall be equal to EUR 5,000,000
or a whole multiple of EUR 1,000,000 in excess thereof, and (c) no more than
fifteen (15) Eurocurrency Borrowings shall be outstanding at any one time.

 

2.9                               Interest Rates and Payment Dates.

 

(a)  Each Eurocurrency Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Adjusted LIBO Rate determined for such day plus (ii) the Applicable Margin.

 

(b)  Each ABR Loan shall bear interest at a rate per annum equal to (i) the ABR
plus (ii) the Applicable Margin minus (iii) one percent (1%).

 

31

--------------------------------------------------------------------------------


 

(c)  During the continuance of an Event of Default all outstanding Loans
(whether or not overdue) shall bear interest at a rate per annum equal to the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2%.  If all or a portion of any interest payable
on any Loan or any commitment fee or other amount payable hereunder (other than
any amount to which the preceding sentence is applicable) shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans plus 2% from the date of such non-payment until such amount is paid
in full (as well after as before judgment).

 

(d)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

 

2.10                        Computation of Interest and Fees.

 

(a)  Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of an Adjusted LIBO Rate.  Any change in the interest rate
on a Loan resulting from a change in the ABR or the Statutory Reserve Rate shall
become effective as of the opening of business on the day on which such change
becomes effective.  The Administrative Agent shall as soon as practicable notify
the Borrower and the relevant Lenders of the effective date and the amount of
each such change in interest rate.

 

(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Sections 2.9(a) and (b).

 

2.11                        Inability to Determine Interest Rate.  If prior to
the first day of any Interest Period for a Eurocurrency Borrowing denominated in
any currency:

 

(a)         the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate for such Interest Period, or

 

(b)              the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively

 

32

--------------------------------------------------------------------------------


 

certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurocurrency Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans (if such Borrowing is
requested to be made in the Base Currency) or shall be made as a Eurocurrency
Loan bearing interest at such rate as the Administrative Agent determines
adequately reflects the costs to the Lenders of making or maintaining such
Borrowing (if such Borrowing is requested to be made in the Optional Currency),
(y) any Loans that were to have been converted on the first day of such Interest
Period to Eurocurrency Loans shall be continued as ABR Loans (if such Loans are
denominated in the Base Currency) or as Loans bearing interest at such rate as
the Administrative Agent determines adequately reflects the costs to the Lenders
of making or maintaining such Loans (if such Loans are denominated in the
Optional Currency) and (z) any outstanding Eurocurrency Loans shall be
converted, on the last day of the then-current Interest Period, to ABR Loans (if
such Loans are denominated in the Base Currency) or as Loans bearing interest at
such rate as the Administrative Agent determines adequately reflects the costs
to the Lenders of making or maintaining such Loans (if such Loans are
denominated in the Optional Currency).  Until such notice has been withdrawn by
the Administrative Agent, no further Eurocurrency Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurocurrency Loans.

 

2.12                        Pro Rata Treatment and Payments.

 

(a)  Each borrowing by the Borrower from the Lenders hereunder shall be made pro
rata according to the respective Commitments of the Lenders.  Except as
otherwise provided in Sections 2.3(f) and 2.18(b), any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Commitments of the Lenders.  Each payment by the Borrower on account of any
commitment fee with respect to any period shall be made pro rata according to
the respective average daily Available Commitments of the Lenders for such
period; provided, that the Borrower shall not be obligated to pay any commitment
fee owed to a Lender with respect to any period during which such Lender became
a Defaulting Lender and such Defaulting Lender’s Available Commitment shall not
be included in the calculation of the commitment fees owed to the Lenders that
are not Defaulting Lenders during such period, unless in either case such Lender
remains a Performing Lender during such period.

 

(b)  Except as otherwise provided in Sections 2.3(f) and 2.18(b), each payment
(including each prepayment) by the Borrower on account of principal of and
interest on the Loans shall be made pro rata according to the then Dollar
Equivalent of the respective outstanding principal amounts of the Loans then
held by the Lenders.

 

(c)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in immediately available funds.  Payments
and prepayments of principal of and

 

33

--------------------------------------------------------------------------------


 

interest on Loans denominated in the Optional Currency shall be made in the
Optional Currency; payments and prepayments of all other amounts hereunder shall
be made in the Base Currency.  The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received.  If any
payment hereunder (other than payments on the Eurocurrency Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day.  If any payment on a Eurocurrency Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.  In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

 

(d)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the Borrowing Time on a Borrowing Date that such Lender will not
make the amount that would constitute its share of such borrowing on such date
available to the Administrative Agent, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
Borrowing Date, and the Administrative Agent may, but shall not be so required
to, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on such Borrowing Date, and if the
Administrative Agent makes such corresponding amount available to the Borrower,
then such Lender shall pay to the Administrative Agent, on demand, such amount
with interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If the Administrative Agent makes such Lender’s
share of such borrowing available to the Borrower, and if such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days after such Borrowing Date, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to ABR Loans, on demand, from the Borrower.  The
failure of any Lender to make any Loan on any Borrowing Date shall not relieve
any other Lender of its obligation hereunder to make a Loan on such Borrowing
Date pursuant to the provisions contained herein, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on any Borrowing Date.

 

(e)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.

 

34

--------------------------------------------------------------------------------


 

If such payment is not made to the Administrative Agent by the Borrower within
three (3) Business Days after such due date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate.  Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

 

2.13                        Requirements of Law.

 

(a)  If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof (a
“Change in Law”):

 

(i)  shall subject any Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) with respect to any Loan Document;

 

(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Adjusted LIBO Rate; or

 

(iii)  shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining any Eurocurrency Loans or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.

 

(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the

 

35

--------------------------------------------------------------------------------


 

Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction; provided that the Borrower shall not be
required to compensate a Lender pursuant to this paragraph for any amounts
incurred more than six Months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; and provided
further that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-Month period shall be extended to include the period of
such retroactive effect.

 

(c)  A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.  The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

(d) Notwithstanding anything herein to the contrary (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirements of Law, regardless of the date enacted, adopted, issued or
implemented.

 

2.14                        Taxes.

 

(a)  All payments made by or on behalf of the Borrower under this Agreement or
any other Loan Document shall be made free and clear of, and without deduction
or withholding for or on account of, any Taxes; provided, that if any Taxes are
required to be deducted or withheld from any amounts payable to the
Administrative Agent or any Lender, as determined in good faith by the
applicable Withholding Agent, (x) the applicable Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and (y) if such Tax is an Indemnified Tax, then the sum payable
by the Borrower to the Administrative Agent or such Lender shall be increased to
the extent necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section), the Administrative Agent or such Lender receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)  Whenever any Indemnified Taxes are payable by the Borrower, as promptly as
possible thereafter the Borrower shall send to the Administrative Agent for its
own account or for the account of the relevant Lender, as the case may be, a
certified copy of

 

36

--------------------------------------------------------------------------------


 

an original official receipt received by the Borrower showing payment thereof, a
copy of the tax return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.  The Borrower shall
indemnify the Administrative Agent and each Lender, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by the Administrative Agent or such Lender
or required to be withheld or deducted from a payment to the Administrative
Agent or such Lender and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)  Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after receiving demand therefor, for the full amount of (i) any
Indemnified Taxes that are attributable to such Lender and that are payable or
paid by the Administrative Agent (but only to the extent that Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), and (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 8.6(b) relating to the maintenance of a Participant Register, together
with all reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent in good faith, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)  Each Lender (or Transferee) that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and thereafter upon the reasonable request of the Borrower or
Administrative Agent) two properly completed and duly signed copies of U.S.
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding tax.  Each Lender (or
Transferee) that is not a “United States person” (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) (i) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8BEN-E, Form W-8ECI or Form W-8IMY (together with any applicable
underlying IRS forms), (ii) in the case of a Non-U.S. Lender claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a statement substantially in
the form of Exhibit E and the applicable Form W-8, or any subsequent versions
thereof or successors thereto, properly completed and duly executed by such
Non-U.S. Lender claiming complete

 

37

--------------------------------------------------------------------------------


 

exemption from, or a reduced rate of, U.S. federal withholding tax on payments
by the Borrower under this Agreement and the other Loan Documents or (iii) any
other form prescribed by applicable requirements of U.S. federal income tax law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made.  Such forms shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent.  Notwithstanding any other provision of this Section,
Lender shall not be required to deliver any form pursuant to this Section that
such Lender is not legally able to deliver.

 

(f)  A Lender (or participant) that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender (or participant) is legally entitled
to complete, execute and deliver such documentation and in such Lender’s (or
participant’s) reasonable judgment such completion, execution or submission
would not materially prejudice the legal or commercial position of such Lender
(or participant).

 

(g)  If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this paragraph (g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.  The Borrower, the Administrative Agent and each Lender
agree that, for purposes of determining withholding Taxes imposed under FATCA,
this Agreement does not qualify as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(h)  Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.14 expires or becomes obsolete or
inaccurate in any respect, it

 

38

--------------------------------------------------------------------------------


 

shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(i)  If the Administrative Agent or a Lender determines, in its sole good faith
discretion, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 2.14, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.14 with respect to Indemnified Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower agrees to
pay, upon the request of the Administrative Agent or such Lender, the amount
paid over to the Borrower pursuant to this paragraph (i) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event that the Administrative Agent
or such Lender is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this paragraph (i), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (i) the payment of which would place the indemnified
party in a less favorable net after-tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.  This Section 2.14(i) shall not be
construed to require the Administrative Agent or a Lender to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower.

 

(i)  The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.15                        Indemnity.  The Borrower agrees to indemnify each
Lender for, and to hold each Lender harmless from, any loss or expense that such
Lender may sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurocurrency Loans
after the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurocurrency Loans after the Borrower has given
a notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of Eurocurrency Loans on a day that is not the last day
of an Interest Period with respect thereto or (d) the assignment of any
Eurocurrency Loan other than on the last day of an Interest Period with respect
thereto as the result of a request by the Borrower pursuant to Section 2.18(a);
provided, however, that the Borrower shall not be obligated to indemnify a
Defaulting Lender that is not a Performing Lender for any such loss or expense
(incurred while such Lender was a Defaulting Lender) related to the prepayment
or assignment of any Eurocurrency Loan owed to such Defaulting Lender.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such

 

39

--------------------------------------------------------------------------------


 

failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency
market.  A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error.  This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.16                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.13 or
2.14(a) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.13 or 2.14(a).

 

2.17                        Illegality.  If, after the date of this Agreement,
the introduction of, or any change in, any applicable law, rule or regulation or
in the interpretation or administration thereof by any Governmental Authority
shall, in the reasonable opinion of counsel to any Lender, make it unlawful for
such Lender to make or maintain any Eurocurrency Loan, then such Lender may, by
notice to the Borrower (with notice to the Administrative Agent), immediately
declare that such Eurocurrency Loan shall be due and payable.  The Borrower
shall repay any such Eurocurrency Loan declared so due and payable in full on
the last day of the Interest Period applicable thereto or earlier if required by
law, together with accrued interest thereon.  Each Lender will promptly notify
the Borrower and the Administrative Agent of any event of which such Lender has
knowledge which would entitle it to repayment pursuant to this Section 2.17 and
will use its reasonable efforts to mitigate the effect of any event if, in the
sole and absolute opinion of such Lender, such efforts will avoid the need for
such prepayment and will not be otherwise disadvantageous to such Lender.

 

2.18                        Replacement of Lenders.  (a)   The Borrower shall be
permitted to replace any Lender that requests reimbursement for amounts owing
pursuant to Section 2.13 or 2.14(a) with a replacement financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) prior to any such replacement, such Lender shall have
taken no action under Section 2.16 so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.13 or 2.14(a), (iv) the
replacement financial institution shall purchase, at par, in immediately
available funds, all Loans and other amounts owing to such replaced Lender on or
prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.15 if any Eurocurrency Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 8.6 (provided that the Borrower shall
be obligated to pay the registration

 

40

--------------------------------------------------------------------------------


 

and processing fee referred to therein) and (viii) the Borrower shall remain
liable to such replaced Lender for all additional amounts (if any) required
pursuant to Section 2.13 or 2.14(a), as the case may be.

 

(b)  The Borrower shall be permitted to replace any Defaulting Lender with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the
replacement financial institution shall purchase, at par, in immediately
available funds, all Loans and other amounts owing to such replaced Lender on or
prior to the date of replacement, (iv) the replacement financial institution, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 8.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein) and
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.  To the extent the Borrower is unable to replace any
Defaulting Lender with a replacement financial institution, the Borrower may, to
the extent that the reduction in the Total Commitments provided for in this
sentence does not cause the Total Commitments to fall below the outstanding
Loans, remove such Defaulting Lender by repaying such Defaulting Lender’s
outstanding Loans and reducing the Total Commitments by an amount equal to such
Defaulting Lender’s Commitment.

 

2.19                        Judgment Currency

 

(a)  If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which, in accordance with normal banking
procedures in the relevant jurisdiction, the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

(b)  The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower as a separate
obligation and notwithstanding any such judgment, agrees to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.

 

41

--------------------------------------------------------------------------------


 

SECTION 3.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

3.1                               No Change.  Since December 31, 2013, there has
been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

3.2                               Existence; Compliance with Law.  The Borrower
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has the power and authority, and the
legal right, to own and operate its property and to conduct the business in
which it is currently engaged, (c) is duly qualified as a foreign corporation
and in good standing under the laws of each jurisdiction where its ownership or
operation of property or the conduct of its business requires such qualification
except where the failure to be so duly qualified could not reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

3.3                               Power; Authorization; Enforceable
Obligations.  The Borrower has the power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and to
obtain Loans hereunder.  The Borrower has taken all necessary organizational
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and to authorize the Loans on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Loans hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents to which the Borrower is a party, except consents,
authorizations, filings and notices described in Schedule 3.3, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect.  Each Loan Document to which the Borrower is a party has been
duly executed and delivered on behalf of the Borrower.  This Agreement
constitutes, and each other Loan Document to which the Borrower is a party, upon
execution will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3.4                               No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which the Borrower
is a party, the borrowings hereunder and the use of the proceeds thereof will
not violate any Requirement of Law or any Contractual Obligation of the Borrower
and will not result in, or require, the creation or imposition of any Lien
(other than any Borrower Permitted Lien) on any of the Borrower’s properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation. 
No Requirement of Law or Contractual Obligation applicable to the Borrower could
reasonably be expected to have a Material Adverse Effect.

 

42

--------------------------------------------------------------------------------


 

3.5                               Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or
against any of its properties or revenues (a) with respect to any of the Loan
Documents to which the Borrower is a party or any of the transactions
contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect.

 

3.6                               No Default.  The Borrower is not in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect.  No Default or
Event of Default has occurred and is continuing.

 

3.7                               Ownership of Property; Liens.  The Borrower
has good title to all its property, and none of such property is subject to any
Lien other than Borrower Permitted Liens.

 

3.8                               Taxes.  The Borrower has filed or caused to be
filed all federal, state and other material tax returns that are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property and all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (other than any taxes, fees or other charges the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower).  No tax Lien (other than any Borrower Permitted Lien)
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

 

3.9                               Federal Regulations.  No part of the proceeds
of any Loans will be used for “buying” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect or for any purpose that violates the
provisions of the applicable margin regulations of the Board.  If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

 

3.10                        Investment Company Act; Other Regulations.  The
Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  The Borrower is not subject to regulation under any Requirement of
Law (other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

 

3.11                        No Subsidiaries.  The Borrower has no direct or
indirect Subsidiaries.

 

3.12                        Use of Proceeds.  The proceeds of the Loans shall be
used solely to either (i) prepay the total amount outstanding under the Existing
Credit Facility, (ii) make advances under the Series 2002-1 VFC, (iii) repay
Permitted Indebtedness outstanding from time to time or (iv) pay expenses
incurred in connection with this Agreement and any Pari Passu Indebtedness.

 

43

--------------------------------------------------------------------------------


 

3.13                        Solvency.  Each Loan Party is, and after giving
effect to the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith will be and will continue to be, Solvent.

 

3.14                        Limited Purpose.  The Borrower is a single purpose
entity that was formed for the sole purpose of (i) holding the Series 2002-1
VFC, (ii) borrowing under the Commitments hereunder, (iii) incurring Pari Passu
Indebtedness and (iv) entering into Hedge Agreements in connection with the
Commitments hereunder and such Pari Passu Indebtedness.  Other than cash derived
from Hedge Agreements and distributions of Series 2002-1 Accrued Interest and
Series 2002-1 Invested Amount to the Borrower under the Series 2002-1 VFC, which
cash shall be used by the Borrower solely to make interest, principal and
premium (if any) payments under this Agreement and under any Pari Passu
Indebtedness and to pay for its reasonable operating expenses (and, in the case
of cash derived from Hedge Agreements, to make advances under the Series 2002-1
VFC), the Series 2002-1 VFC is the sole asset of the Borrower.

 

3.15                        Financial Condition.  The balance sheet of the
Borrower as at December 31, 2013 and the related statements of income for the
fiscal year ended on such date, reported on by the Borrower’s independent public
accountants, copies of which have heretofore been furnished to the
Administrative Agent, are complete and correct, in all material respects, and
present fairly the financial condition of the Borrower as at such date, and the
results of operations for the fiscal year then ended.  Such financial
statements, including any related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the external auditors and as disclosed therein,
if any).

 

3.16                        Sanctions.

 

(a)  The Borrower is, to the extent applicable, in compliance with Sanctions.

 

(b)  The Borrower is not, and no director or senior officer of the Borrower is,
any of the following:

 

(i)  a Restricted Person;

 

(ii)  a Person owned 50% or more or controlled by, or acting on behalf of, any
Restricted Person; or

 

(iii)  a Person that commits, threatens or conspires to commit or support
“terrorism” as defined in the Executive Order.

 

SECTION 4.                            CONDITIONS PRECEDENT

 

4.1                               Conditions to Effectiveness.  This Agreement
shall become effective on the first day on which all of the following conditions
have been satisfied:

 

(a)         Credit Agreement; Guaranty Agreement.  The Administrative Agent
shall have received (i) this Agreement executed and delivered by the
Administrative Agent, the

 

44

--------------------------------------------------------------------------------


 

Borrower and each Person listed on Schedule 1.1 and (ii) the Guaranty Agreement,
executed and delivered by the Guarantor.

 

(b)         Series 2002-1 VFC.  The conditions set forth in Section 8.01 of the
Series 2002-1 Supplement shall have been satisfied, the Administrative Agent
shall have received copies of each of the agreements, instruments, documents,
certificates and opinions referred to therein and the Series 2002-1 VFC shall
have been issued and delivered to the Borrower pursuant to the Series 2002-1
Supplement.

 

(c)          Fees.  The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date.

 

(d)         Closing Certificates; Good Standing Certificates.  The
Administrative Agent shall have received (i) a Responsible Officer’s certificate
of the Borrower, dated the Closing Date, substantially in the form of
Exhibit B-1 and a secretary’s certificate of the Borrower, dated the Closing
Date, substantially in the form of Exhibit B-2, with appropriate insertions and
attachments satisfactory in form and substance to the Administrative Agent,
including (A) the certificate of incorporation of the Borrower, certified by the
relevant authority of the jurisdiction of organization of the Borrower, and the
bylaws of the Borrower, (B) Board of Directors resolutions in respect of the
Loan Documents to which the Borrower is a party, and (C) incumbency certificates
with respect to the Borrower, (ii) a Responsible Officer’s certificate of the
Guarantor, dated the Closing Date, substantially in the form of Exhibit B-3 and
a certificate of the secretary or assistant secretary of the Guarantor, dated
the Closing Date, substantially in the form of Exhibit B-4, with appropriate
insertions and attachments satisfactory in form and substance to the
Administrative Agent, including (A) the certificate of incorporation and
memorandum of association of the Guarantor and the bye-laws of the Guarantor,
(B) Board of Directors resolutions in respect of the Loan Documents to which the
Guarantor is a party, and (C) incumbency certificates with respect to the
Guarantor, and (iii) a good standing certificate (or similar certificate) for
each of the Borrower and the Guarantor from their respective jurisdictions of
organization.

 

(e)          Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:

 

(i)             the legal opinion of Reed Smith LLP, New York counsel to the
Borrower and New York counsel to the Guarantor, substantially in the form of
Exhibit D-1; and

 

(ii)          the legal opinion of Conyers Dill & Pearman Limited, Bermuda
counsel to the Guarantor, substantially in the form of Exhibit D-2.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(f)           Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct

 

45

--------------------------------------------------------------------------------


 

in all material respects on and as of such date; provided that, the
representations and warranties made in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6,
3.9, 3.13, 3.14 and 3.15 shall be true and correct in all respects as of such
date.

 

(g)          Compliance with Laws.  The Administrative Agent shall have received
evidence reasonably satisfactory to it that the business conducted and proposed
to be conducted by the Borrower and the Guarantor is in compliance with all
applicable laws and regulations and that all registrations, filings and licenses
and/or consents required to be obtained by the Borrower or the Guarantor, as the
case may be, in connection therewith have been made or obtained and are in full
force and effect.

 

(h)         No Series 2002-1 Early Amortization Event or Potential Series 2002-1
Early Amortization Event.  No Series 2002-1 Early Amortization Event or
Potential Series 2002-1 Early Amortization Event shall have occurred and be
continuing.

 

(i)             Guarantor Financials.  The Administrative Agent shall have
received (i) audited consolidated financial statements of the Guarantor for its
fiscal year ended December 31, 2013, and (ii) unaudited consolidated financial
statements for its fiscal quarter ended September 30, 2014.

 

(j)            Guarantor, Master Trust and Borrower Rating.  The Administrative
Agent shall have received evidence reasonably satisfactory to it that the
Guarantor’s long-term unsecured debt rating or senior implied rating, as
applicable, is at least “BBB-” by S&P and either the Master Trust’s or the
Borrower’s long-term unsecured debt rating is at least “Baa3” by Moody’s.

 

(k)         Notice of Termination of Existing Credit Facility.  The
Administrative Agent shall have received written notice from the Borrower to
terminate the Existing Credit Facility in accordance with its terms and all
outstanding obligations thereunder shall have been paid in full.

 

(l)             BAFC Liquidity Agreement.  The Administrative Agent shall have
received a copy of the executed BAFC Liquidity Agreement.

 

4.2                               Conditions to Each Loan.  The agreement of
each Lender to make any Loan requested to be made by it on any date (including
its initial Loan) is subject to the satisfaction of the following conditions
precedent:

 

(a)              Representations and Warranties.  Each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date (unless any representations and warranties expressly
relate to an earlier date, in which case they shall have been true and correct
in all material respects as of such earlier date); provided that, the
representations and warranties made in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6,
3.9, 3.13, 3.14 and 3.15 shall be true and correct in all respects on and as of
such date as if made on and as of such date.

 

46

--------------------------------------------------------------------------------


 

(b)              No Default.  No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the Loans requested to
be made on such date.

 

(c)               No Series 2002-1 Early Amortization Event or Potential
Series 2002-1 Early Amortization Event.  No Series 2002-1 Early Amortization
Event or Potential Series 2002-1 Early Amortization Event shall have occurred
and be continuing on such date or after giving effect to the Loans requested to
be made on such date.

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such Loan that the conditions
contained in this Section 4.2 have been satisfied.

 

SECTION 5.                            COVENANTS

 

While this Agreement is in effect (i.e., until all indebtedness and other
amounts payable by the Borrower hereunder have been paid in full and the Lenders
no longer have any Commitments hereunder), the Borrower agrees that:

 

5.1                               Affirmative Covenants.  The Borrower shall:

 

(a)  Provide the Administrative Agent all information that the Administrative
Agent may reasonably request in writing concerning the business of the Borrower
within a reasonable period of time considering the nature of the request;
provided that with respect to any information relating to an annual audited
report, the same may be delivered within one hundred and twenty (120) calendar
days after the end of the Borrower’s fiscal year.

 

(b)  Furnish or cause to be furnished to the Administrative Agent prompt written
notice of the filing or commencement of any litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority against or
affecting the Borrower that could reasonably be expected to result in a Material
Adverse Effect.

 

(c)  Furnish or cause to be furnished to the Administrative Agent in sufficient
number for each Lender, copies of all (i) Daily Reports prepared by the Servicer
pursuant to Section 5.1(o), (ii) notices of Series 2002-1 Early Amortization
Events and (iii) Monthly Settlement Statements; provided that the documents set
forth in clauses (i) and (iii) above shall be provided only upon the request of
the Administrative Agent or the Required Lenders.

 

(d)  Take all actions necessary to ensure that all taxes and other governmental
claims in respect of the Borrower’s operations and assets are promptly paid when
due, except where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves to the extent required by
GAAP with respect thereto have been provided on the books of the Borrower.

 

(e)  Comply with all Requirements of Law (other than as relating to Sanctions,
to which Sections 5.1(p) and 5.2(p) apply) except where the failure to so comply
would not

 

47

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect on its ability to
perform its obligations under the Loan Documents.

 

(f)  Advise the Administrative Agent of the occurrence of each Default or Event
of Default as promptly as practicable after the Borrower becomes aware of any
such Default or Event of Default.

 

(g)  Beginning with the fiscal year commencing in 2014, furnish to the
Administrative Agent in sufficient number for each Lender as soon as available,
but in any event within one hundred and twenty (120) days after the end of each
fiscal year of the Borrower, audited financial statements consisting of the
balance sheet of the Borrower as of the end of such year and the related
statements of income and retained earnings and statements of cash flow for such
year, setting forth in each case in comparative form the corresponding figures
for the previous fiscal year, certified by independent certified public
accountants satisfactory to the Administrative Agent to the effect that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower in accordance with GAAP
consistently applied.

 

(h)  Beginning with the fiscal year commencing in 2015, furnish to the
Administrative Agent as soon as available but in any event within sixty (60)
days after the end of each of the first three quarters for each fiscal year of
the Borrower, unaudited financial statements consisting of a balance sheet of
the Borrower as at the end of such quarter and a statement of income and
retained earnings and of cash flow for such quarter, setting forth (in the case
of financial statements furnished for calendar quarters subsequent to the first
full calendar year of the Borrower) in comparative form the corresponding
figures for the corresponding quarter of the preceding fiscal year.

 

(i)  Furnish, or cause to be furnished, to the Administrative Agent together
with the financial statements required pursuant to clause (g) and clause (h) a
certificate of a Responsible Officer of the Borrower stating (i) that the
attached financial statements have been prepared in accordance with GAAP and
accurately reflect the financial condition of the Borrower, (ii) that the
Borrower is in compliance with Section 5.1(k) and (iii) all information and
calculations necessary for determining compliance by the Borrower with
Section 5.2(a) as of the last day of the fiscal quarter or fiscal year of the
Borrower, as the case may be.

 

(j)  (i) Except as otherwise permitted by the Loan Documents, preserve, renew
and keep in full force and effect its corporate existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business.

 

(k)  (i) Either (1) use the proceeds from the Loans hereunder to make advances
under the Series 2002-1 VFC, (2) use the proceeds from the Loans hereunder to
repay Permitted Indebtedness outstanding from time to time or (3) use the
proceeds from the Loans hereunder to pay expenses incurred in connection with
this Agreement and any Pari Passu Indebtedness; provided, that in any event the
Borrower shall, to the extent

 

48

--------------------------------------------------------------------------------


 

necessary, first use the proceeds from the initial Loan under this Agreement to
repay the principal of, and accrued interest on, all outstanding loans under the
Existing Credit Facility and (ii) either (1) use the proceeds from any Pari
Passu Indebtedness to make advances under the Series 2002-1 VFC, (2) use the
proceeds from any Pari Passu Indebtedness to repay Permitted Indebtedness
outstanding from time to time or (3) use the proceeds from any Pari Passu
Indebtedness to pay expenses incurred in connection with this Agreement and any
such Pari Passu Indebtedness.

 

(l)  Provide to the Administrative Agent the following notices and documents
(provided that, solely with respect to clauses (i), (ii) and (iii) below, the
Borrower shall only be obligated to provide such notices and documents to the
extent that any of the events or occurrences described in such clauses is
reasonably expected to result in a material liability):

 

(i)             promptly and in any event within ten (10) days after the
Borrower or any of its ERISA Affiliates knows or has reason to know that any
ERISA Event has occurred, a statement of the chief financial officer of the
Borrower or such ERISA Affiliate describing such ERISA Event and the action, if
any, that the Borrower or such ERISA Affiliate has taken and proposes to take
with respect thereto;

 

(ii)          promptly and in any event within two (2) Business Days after
receipt thereof by the Borrower or any of its ERISA Affiliates, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

 

(iii)       promptly and in any event within five (5) Business Days after
receipt thereof by the Borrower or any of its ERISA Affiliates from the sponsor
of a Multiemployer Plan, copies of each notice concerning (A) the imposition of
Withdrawal Liability by any such Multiemployer Plan, (B) the reorganization or
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan or (C) the amount of liability incurred, or that may be incurred, by the
Borrower or any ERISA Affiliate in connection with any event described in clause
(A) or (B) above; and

 

(iv) promptly upon request, copies of (A) any documents described in
Section 101(k) of ERISA that the Borrower or any of its ERISA Affiliates may
request with respect to any Multiemployer Plan, and (B) any notices described in
Section 101(l) of ERISA that the Borrower or any of its ERISA Affiliates may
request with respect to any Multiemployer Plan; provided, that if the Borrower
or the applicable ERISA Affiliate has not requested such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plan, upon the
request of the Administrative Agent, which request shall not be more frequent
than once during any twelve (12) Month period, the Borrower or applicable ERISA
Affiliate shall promptly make a request for such documents or notices and shall
provide copies of such documents and notices promptly and in any event within
five (5) Business Days after receipt thereof.

 

49

--------------------------------------------------------------------------------


 

(m)  On each day after the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents have become due
and payable (whether at the stated maturity, by acceleration, or otherwise),
give the notice contemplated by Section 2.06 of the Series 2002-1 Supplement,
such notice to specify an amount equal to the lesser of (i) the funds on deposit
in the Series 2002-1 Collection Subaccount on such day and (ii) the outstanding
principal amount of the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents.

 

(n)  At the direction of the Administrative Agent or the Required Lenders,
exercise its right under Section 8.14 of the Pooling Agreement to direct the
Trustee under the Master Trust when the Lenders are affected by the conduct of
any proceeding or the exercise of any right conferred on the Trustee under the
Master Trust.

 

(o)  On each Business Day on which a Loan is made, cause the Servicer to submit
a Daily Report to the Borrower and to the Trustee under the Master Trust no
later than 12:00 (Noon), New York City time, setting forth the information
required by Section 4.01 of the Servicing Agreement.

 

(p)  Promptly upon a Responsible Officer of the Borrower becoming aware that the
Borrower has received formal notice that it has become subject to any action or
investigation under any Sanctions, the Borrower shall, to the extent permitted
by law, supply to the Administrative Agent details of any such action or
investigation.

 

5.2                               Negative Covenants.  The Borrower will not:

 

(a)  Permit the Series 2002-1 Allocated Loan Amount to be less than the
arithmetic product of:

 

(i)  adding (A) the aggregate principal amount of and accrued interest on the
Total Loans outstanding hereunder and (B) all other Pari Passu Indebtedness
outstanding (including any net payment obligations of the Borrower related to
Hedge Agreements, but excluding all Hedge Termination Amounts due and owing by
the Borrower);

 

(ii)  and deducting therefrom the aggregate Dollar Equivalent amount of any
Master Trust Approved Currencies (including any net receipts from Hedge
Agreements, but excluding any Hedge Termination Amounts received by the
Borrower) on deposit in any Borrower Account or the Series 2002-1 Collection
Subaccount (or any sub-subaccount thereof), that are unconditionally available
to repay the aggregate amount of the Indebtedness and interest accrued thereon
described in the foregoing clauses (i)(A) and (B) of this Section 5.2(a) (or
with respect to the Series 2002-1 Collection Subaccount (or any sub-subaccount
thereof), unconditionally available to repay the principal and accrued interest
on the Series 2002-1 VFC Certificate which Master Trust Approved Currency
amounts are in turn unconditionally available to make such payments on the
principal of and accrued interest on the Total Loans and other Pari Passu
Indebtedness described in the foregoing clauses (i)(A) and (B) of this
Section 5.2(a)).

 

50

--------------------------------------------------------------------------------


 

(b)  Contract for, create, incur, assume or suffer to exist any Lien, security
interest, charge or other encumbrance of any nature upon any of its property or
assets, including without limitation the Series 2002-1 VFC, whether now owned or
hereafter acquired other than Borrower Permitted Liens.

 

(c)  Create, incur, assume or suffer to exist any Indebtedness, whether current
or funded, or any other liability except Permitted Indebtedness.

 

(d)  Except as contemplated by the Loan Documents or the Transaction Documents,
make any loan or advance or credit to, or guarantee (directly or indirectly or
by an instrument having the effect of assuring another’s payment or performance
on any obligation or capability of so doing or otherwise), endorse or otherwise
become contingently liable, directly or indirectly, in connection with the
obligations, stocks or dividends of, or own, purchase, repurchase or acquire (or
agree contingently to do so) any assets, stock, obligations or securities of, or
any other interest in, or make any capital contribution to, any other Person.

 

(e)  Enter into any merger, consolidation, joint venture, syndicate or other
form of combination with any Person, or sell, lease or transfer or otherwise
dispose of any of its assets or receivables or purchase any asset, or engage in
any transaction which would result in the Borrower ceasing to be, directly or
indirectly, a wholly-owned Subsidiary of Guarantor.

 

(f)  Enter into or be a party to any agreement or instrument other than the Loan
Documents, the Transaction Documents to which it is a party, and any agreement
or instrument related to the incurrence of Pari Passu Indebtedness.

 

(g)  Enter into or be a party to any agreement or instrument related to the
incurrence of Pari Passu Indebtedness that does not include a provision
substantially to the effect set forth in Section 8.16.

 

(h)  Except as permitted by any Transaction Document, make any expenditure (by
long-term or operating lease or otherwise), excluding those relating to
foreclosure, for capital assets (both realty and personalty), unless such
expenditure is approved in writing by the Administrative Agent.

 

(i)  Engage in any business or enterprise or enter into any material transaction
other than as contemplated by the Loan Documents and the Transaction Documents.

 

(j)  Amend its certificate of incorporation or bylaws without the prior written
consent of the Administrative Agent.

 

(k)  Amend, supplement, waive or modify, or consent to any amendment,
supplement, waiver or modification of, any Transaction Document except in
accordance with the provisions of this Section 5.2(k).  Any provision of any
Transaction Document may be amended, waived, supplemented, restated, discharged
or terminated with ten (10) Business Days’ prior written notice to the
Administrative Agent, but without the consent of the Administrative Agent or the
Lenders; provided such amendment, waiver,

 

51

--------------------------------------------------------------------------------


 

supplement or restatement does not (A) render the Series 2002-1 VFC subordinate
in payment to any other Series under the Master Trust or otherwise adversely
discriminate against the Series 2002-1 VFC relative to any other Series under
the Master Trust, (B) reduce in any manner the amount of, or delay the timing
of, distributions which are required to be made on or in respect of the
Series 2002-1 VFC, (C) change the definition of, the manner of calculating, or
in any way the amount of, the interest of the Borrower in the assets of the
Master Trust, (D) change the definitions of “Eligible Loans”, “Eligible
Obligor”, “Series 2002-1 Allocated Loan Amount”, “Series 2002-1 Invested Amount”
or “Series 2002-1 Target Loan Amount” in Annex X or, to the extent used in such
definitions, other defined terms used in such definitions, (E) result in an
Event of Default, (F) change the ability of the Trustee to declare the Purchased
Loans to be immediately due and payable or the ability of the Administrative
Agent or the Required Lenders to directly or indirectly require the Trustee to
do so, (G) following the occurrence and during the continuation of a Mandatory
CP Wind-Down Event, increase the Series 2002-1 Maximum Invested Amount, or
(H) effect any amendment that would cause or permit the Series 2002-1 Target
Loan Amount to exceed the Series 2002-1 Allocated Loan Amount; and provided,
further, that the Administrative Agent shall have received prior notice thereof
together with copies of any documentation related thereto.  Any amendment,
waiver, supplement or restatement of a provision of a Transaction Document
(including any exhibit thereto) of the type described in clauses (A), (B), (C),
(D), (E), (F), (G) or (H) above shall require the written consent of the
Administrative Agent acting at the direction of the Required Lenders.

 

(l)  Grant any powers of attorney to any Person for any purposes except where
permitted by the Loan Documents.

 

(m)  Increase the Series 2002-1 Invested Amount during any Payment Period.

 

(n)  Take any action which would permit the Servicer to have the right to refuse
to perform any of its respective obligations under the Servicing Agreement.

 

(o)  Enter into any Hedge Agreement other than Hedge Agreements entered into in
the ordinary course of business to hedge or mitigate risks directly arising from
its borrowings under this Agreement or other Pari Passu Indebtedness.

 

(p)  Knowingly permit or authorize any other Person to, directly or indirectly,
use, lend, make payments of, contribute or otherwise make available, all or any
part of the proceeds of the Loans or other transactions contemplated by this
Agreement to fund any trade, business or other activities: (i) involving or for
the benefit of any Restricted Person except as otherwise permitted or authorized
by Sanctions or Sanctions Authorities, including, without limitation, as
authorized by OFAC general or specific license or (ii) in any other manner that
would result in any of the Borrower, the Guarantor, the Administrative Agent, a
Lead Arranger or a Lender being in breach of any Sanctions or becoming a
Restricted Person.

 

5.3                               Use of Websites.

 

52

--------------------------------------------------------------------------------


 

(a)  The Borrower may satisfy its obligation to deliver any public information
to the Lenders by posting this information onto an electronic website designated
by the Borrower and the Administrative Agent (the “Designated Website”) by
notifying the Administrative Agent (i) of the address of the website together
with any relevant password specifications and (ii) that such information has
been posted on the website; provided, that in any event the Borrower shall
supply the Administrative Agent with one copy in paper form of any information
which is posted onto the website.

 

(b)  The Administrative Agent shall supply each Lender with the address of and
any relevant password specifications for the Designated Website following
designation of that website by the Borrower and the Administrative Agent.

 

(c)  The Borrower shall promptly upon becoming aware of its occurrence notify
the Administrative Agent if:

 

(i)  the Designated Website cannot be accessed due to technical failure;

 

(ii)  the password specifications for the Designated Website change;

 

(iii)  any new information which is required to be provided under this Agreement
is posted onto the Designated Website;

 

(iv)  any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or

 

(v)  the Borrower becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

 

If the Borrower notifies the Administrative Agent under Section 5.3(c)(i) or
Section 5.3(c)(v) above, all information to be provided by the Borrower under
this Agreement after the date of that notice shall be supplied in paper form
unless and until the Administrative Agent is satisfied that the circumstances
giving rise to the notification are no longer continuing.

 

SECTION 6.                            EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)         the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, fees or any other amount payable hereunder or under any other Loan
Document, within three (3) days after any such interest, fees or other amount
becomes due in accordance with the terms hereof; or

 

(b)         any representation or warranty made or deemed made by the Borrower
or the Guarantor herein or in any other Loan Document or that is contained in
any certificate, document or financial or other statement furnished by it at any
time under or in

 

53

--------------------------------------------------------------------------------


 

connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c)          the Borrower shall default in the observance or performance of any
agreement contained in Section 5.1(f), Section 5.1(j)(i) or Section 5.2 of this
Agreement or the Guarantor shall default in the observance or performance of any
agreement contained in Sections 8.1(c), 8.1(g)(i), 8.1(h), 8.1(i) or 8.2 of the
Guaranty Agreement; or

 

(d)         the Borrower or the Guarantor shall default in the observance or
performance of any other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of thirty (30) days
after the earlier of (i) the date on which a Responsible Officer of the Borrower
or the Guarantor has knowledge of such default and (ii) the Borrower or the
Guarantor receives written notice thereof from the Administrative Agent or the
Required Lenders; or

 

(e)          the Borrower, BAFC, BFE or any other Investor Certificateholder
that is an Affiliate of the Guarantor shall (i) default in making any payment of
any principal of any Indebtedness (including any Guarantee Obligation, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding Dollar
Equivalent principal amount of which exceeds in the aggregate $100,000,000;
provided, further, that the immediately preceding proviso shall be deemed
inapplicable at any time that any Purchased Loan shall constitute a Defaulted
Loan or shall have constituted a Delinquent Loan for a period of more than three
(3) successive Business Days; or

 

(f)           any Group Member (other than the Borrower) shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or

 

54

--------------------------------------------------------------------------------


 

condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided, that a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (f) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (f) shall have occurred and be continuing with respect to Indebtedness
the outstanding Dollar Equivalent principal amount of which exceeds in the
aggregate $100,000,000; or

 

(g)          (i) any Group Member or Bunge Funding shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member or Bunge Funding shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against any Group Member or
Bunge Funding any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against any Group Member or Bunge Funding any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Group Member or Bunge Funding shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii) or (iii) above; or (v) any
Group Member or Bunge Funding shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

 

(h)         one or more judgments or decrees shall be entered against any Group
Member (other than the Borrower) involving in the Dollar Equivalent aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $100,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof; or

 

(i)             one or more judgments or decrees shall be entered against the
Borrower involving in the Dollar Equivalent aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $50,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
thirty (30) days from the entry thereof; or

 

55

--------------------------------------------------------------------------------


 

(j)            any of the Loan Documents or the Transaction Documents shall
cease, for any reason, to be in full force and effect or the Borrower or the
Guarantor shall so assert in writing; or

 

(k)         a Change in Control of the Guarantor shall have occurred; or

 

(l)             the Borrower shall become an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, and shall not be
exempt from compliance under such Act;

 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) above with respect to the Borrower or the Guarantor, then in
such case automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, any or all of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Commitments
to be terminated forthwith, whereupon the Commitments shall immediately
terminate; (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable; and (iii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, instruct the Borrower to,
and in such event the Borrower shall, instruct the Trustee of the Master Trust
to declare the principal and accrued interest in respect of the Purchased Loans
to be due and payable (provided that, for the avoidance of doubt, the Borrower
acknowledges and agrees that if it fails to give such instructions, the
Administrative Agent may do so on its behalf).  Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.

 

SECTION 7.                            THE AGENTS

 

7.1                               Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

56

--------------------------------------------------------------------------------


 

7.2                               Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys in-fact selected by it with reasonable care.

 

7.3                               Exculpatory Provisions.  Neither any Agent nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a court of competent jurisdiction to have resulted from
its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

7.4                               Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Guarantor or the
Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

 

7.5                               Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Administrative Agent has received notice from a
Lender, the Guarantor or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a

 

57

--------------------------------------------------------------------------------


 

“notice of default”.  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

7.6                               Non-Reliance on Agents and Other Lenders. 
Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any Affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

7.7                               Indemnification.  The Lenders agree to
indemnify each Agent in its capacity as such (to the extent not reimbursed by
the Guarantor or the Borrower and without limiting the obligation of the
Guarantor or the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the

 

58

--------------------------------------------------------------------------------


 

payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a decision of a court of competent jurisdiction to have resulted from
such Agent’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

7.8                               Agent in Its Individual Capacity.  Each Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Loans made or renewed by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

 

7.9                               Successor Administrative Agent.  The
Administrative Agent may resign, or shall resign upon the request of the
Required Lenders in the event the Administrative Agent becomes a Defaulting
Lender and is not a Performing Lender, as Administrative Agent upon ten
(10) days’ notice to the Lenders and the Borrower.  If the Administrative Agent
shall resign as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Sections 6(a), 6(e) or 6(f) with respect to the Borrower shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is ten (10) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 7.9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

7.10                        Syndication Agent, Lead Arrangers, Bookrunners and
Documentation Agents.  Neither the Syndication Agent, Lead Arrangers,
Bookrunners nor the Documentation Agents shall have any duties or
responsibilities hereunder in its capacity as such.  No Syndication Agent, Lead
Arranger, Bookrunner or Documentation Agent shall have or be deemed to have any
fiduciary relationship with any Lender.

 

7.11                        Agent Communications.  The Administrative Agent
shall provide to each Lender a copy of each material report, certificate,
statement or other communication required to be delivered to it under the Loan
Documents and which has not been delivered to the Lenders; provided, that
posting by the Administrative Agent to Intralinks or to a similar electronic
distribution location shall satisfy the requirements of this Section.  Without
limiting the

 

59

--------------------------------------------------------------------------------


 

foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender.  The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.

 

SECTION 8.                            MISCELLANEOUS

 

8.1       Amendments and Waivers.  (a)   Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 8.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (w) reduce (by way of forgiveness or
otherwise) the principal amount or extend the final scheduled date of maturity
of any Loan, reduce the amount or stated rate of any interest or fee payable
hereunder (except (1) in connection with the waiver of applicability of any
post-default increase in interest rates and (2) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
or the other Loan Documents shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (w)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Commitment, or increase any Lender’s Aggregate Exposure Percentage,
in each case without the written consent of each Lender directly affected
thereby; (x) eliminate or reduce the voting rights of any Lender, or otherwise
amend any provisions, under this Section 8.1 without the written consent of such
Lender; (y) waive any of the conditions set forth in Section 4.1 or Section 4.2,
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, amend or waive
Section 5.1(k), or release the Guarantor from its obligations under the Guaranty
Agreement, or assign any obligations under the Guaranty Agreement, effect any
action pursuant to Section 17 of the Guaranty Agreement, or change any provision
hereof requiring ratable funding or ratable sharing of payments or setoffs or
otherwise related to the pro rata treatment of Lenders, in each case without the
written consent of all Lenders; or (z) amend, modify or waive any provision of
Section 7 without the written consent of the Administrative Agent (and, solely
with respect to Section 7.10, the Documentation Agent(s) and Syndication
Agent).  Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans.  In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

60

--------------------------------------------------------------------------------


 

(b)  Notwithstanding Section 8.1(a), the Commitments and Aggregate Exposure of
any Defaulting Lender that is not a Performing Lender shall be disregarded for
all purposes of any determination of whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 8.1(a)), provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender shall require the
consent of such Defaulting Lender.

 

8.2                               Notices.  All notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three (3) Business
Days after being deposited in the mail, postage prepaid, or, in the case of
telecopy notice, when received, addressed as follows in the case of the Borrower
and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

Borrower:

11720 Borman Drive

St. Louis, Missouri 63146

Attention: Treasurer

Tel. No: (314) 292-2908

Telecopy: (314) 292-4908

 

 

 

with a copy to:

 

Bunge Limited

50 Main Street

White Plains, New York 10606

Attention:  Treasurer

Tel. No.:   (914) 684-3365

Telecopy: (914) 684-3283

 

 

Administrative Agent:

500 Stanton Christiana Rd, Ops 2, Floor 3

Newark, DE 19713

Attention: Chelsea Hamilton

Tel. No:  (302) 634-8822

Telecopy:  (302) 634-4733

 

and, with respect to borrowing requests for Eurocurrency Loans denominated in
the Optional Currency,

 

61

--------------------------------------------------------------------------------


 

Administrative Agent (London Office):

J.P. Morgan Europe Limited

125 London Wall

London EC2Y 5AJ

Attention:  Belinda Lucas

Tel. No.  +44 207 777 0976

Telecopy:  + 44 207 777 2360

 

 

 

with a copy to:

 

500 Stanton Christiana Rd, Ops 2, Floor 3

Newark, DE 19713

Attention: Chelsea Hamilton

Tel. No:  (302) 634-8822

Telecopy:  (302) 634-4733

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

8.3                               No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

8.4                               Survival of Representations and Warranties. 
All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

 

8.5                               Payment of Expenses and Taxes.  The Borrower
agrees (a) to pay or reimburse the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to the Administrative Agent, (c) to pay, indemnify, and

 

62

--------------------------------------------------------------------------------


 

hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, Affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the properties owned by such Group
Members and the reasonable fees and expenses of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against any Loan Party under
any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert, and hereby waives, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  For the avoidance of doubt, no
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent that any such damages are
determined in a final and non-appealable judgment of a court of competent
jurisdiction, to result from the willful misconduct or gross negligence of such
Indemnitee.  All amounts due under this Section 8.5 shall be payable not later
than ten (10) days after written demand therefor.  Statements payable by the
Borrower pursuant to this Section 8.5 shall be submitted to Premchand Kanneganti
(Telephone No. (914) 684-3365; Telecopy No. (914) 684-3283), at the address of
Bunge Limited set forth in Section 8.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent.  The agreements in this Section 8.5 shall survive
repayment of the Loans and all other amounts payable hereunder.  Notwithstanding
the foregoing, and for the avoidance of doubt, this Section 8.5 shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from a non-Tax claim.

 

8.6                               Successors and Assigns; Participations and
Assignments.

 

(a)  This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, all future holders of the Loans
and their respective successors and assigns, except that (i) the Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior written

 

63

--------------------------------------------------------------------------------


 

consent of each Lender and (ii) any attempted assignment or transfer by the
Borrower without such consent shall be null and void.

 

(b)  Any Lender other than any Conduit Lender may, without the consent of the
Borrower, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (other than the Borrower or any
of its Affiliates or a natural Person) (each, a “Participant”) participating
interests in any Loan owing to such Lender, the Commitment of such Lender or any
other interest of such Lender hereunder and under the other Loan Documents.  In
the event of any such sale by a Lender of a participating interest to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  In no event
shall any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except any amendment, waiver or consent
described in clause (i) of the proviso to Section 8.1 that affects such
Participant, in each case to the extent subject to such participation.  The
Borrower agrees that if amounts outstanding under this Agreement and the Loans
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in Section 8.7
as fully as if it were a Lender hereunder.  The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15
(and subject to the limitations thereof) with respect to its participation in
the Commitments and the Loans outstanding from time to time as if it was a
Lender; provided that, in the case of Section 2.14, such Participant shall have
complied with the requirements of Section 2.14 (including the requirements under
Sections 2.14(e), 2.14(f) and 2.14(g) (it being understood that the
documentation required under Sections 2.14(e), 2.14(f) and 2.14(g) shall be
delivered to the participating Lender)) as if it was a Lender, and provided,
further, that no Participant shall be entitled to receive any greater amount
pursuant to Sections 2.12, 2.13 or 2.14 (as the case may be) than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred, except to the extent such entitlement to receive a
greater payment results from a Change in Law made subsequent to the date hereof
that occurs after the Participant acquired the applicable participation.  Each
Lender that sells a participation shall, acting as a non-fiduciary agent on
behalf of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any

 

64

--------------------------------------------------------------------------------


 

portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments or Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
or Loan or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive, in the absence of manifest error, and such Lender, each
Loan Party and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.

 

(c)  Any Lender other than any Conduit Lender (an “Assignor”) may, in accordance
with applicable law, at any time and from time to time assign to any Person
(other than the Borrower or any of its Affiliates) (an “Assignee”) all or any
part of its rights and obligations under this Agreement and the other Loan
Documents pursuant to an Assignment and Acceptance, executed by such Assignee,
such Assignor and any other Person whose consent is required pursuant to this
paragraph, and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that (i) the consent of the Borrower and the
Administrative Agent (which, in each case, shall not be unreasonably withheld or
delayed, and in the case of the Borrower shall be deemed to have been given if
the Borrower has not responded to a proposed assignment within ten (10) Business
Days following its receipt of notice of such proposed assignment) shall be
required in the case of (x) any assignment to a Person that is not a Lender or a
Lender Affiliate or (y) any assignment of a Commitment to a Person that is not a
Lender or a Lender Affiliate (except that the consent of the Borrower shall not
be required for any assignment that occurs when either a Default or an Event of
Default shall have occurred and be continuing) and (ii) unless otherwise agreed
by the Borrower and the Administrative Agent, no such assignment to an Assignee
(other than any Lender or any Lender Affiliate) shall be in an aggregate Dollar
Equivalent principal amount of less than $5,000,000, in each case except in the
case of an assignment of all of a Lender’s interests under this Agreement.  For
purposes of the proviso contained in the preceding sentence, the amount
described therein shall be aggregated in respect of each Lender and its Lender
Affiliates, if any.  Upon such execution, delivery, acceptance and recording,
from and after the effective date determined pursuant to such Assignment and
Acceptance, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder with a Commitment and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of an Assignor’s
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto).  Notwithstanding the foregoing, any Conduit Lender may assign at
any time to its designating Lender hereunder without the consent of the Borrower
or the Administrative Agent any or all of the Loans it may have funded hereunder
and pursuant to its designation agreement and without regard to the limitations
set forth in the first sentence of this Section 8.6(c).

 

65

--------------------------------------------------------------------------------


 

(d)  The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 8.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal amount
(and stated interest) of the Loans owing to, each Lender from time to time,
which Register shall be made available to the Borrower and any Lender upon
reasonable request.  The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, each other Loan Party, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Loans and any Notes evidencing the
Loans recorded therein for all purposes of this Agreement.  Any assignment of
any Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide).  Any assignment or transfer of all or part of
a Loan evidenced by a Note shall be registered on the Register only upon
surrender for registration of assignment or transfer of the Note evidencing such
Loan, accompanied by a duly executed Assignment and Acceptance, and thereupon
one or more new Notes shall be issued to the designated Assignee.

 

(e)  Upon its receipt of an Assignment and Acceptance executed by an Assignor,
an Assignee and any other Person whose consent is required by Section 8.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $4,000 (such fee not payable with respect to assignments to an
Assignor’s Affiliate and such fee not to be payable by the Borrower, except for
an assignment pursuant to Section 2.18), the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register on the effective date determined
pursuant thereto.

 

(f)   For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 8.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including any pledge or assignment by a Lender to any
Federal Reserve Bank or any other central bank in accordance with applicable
law.

 

(g)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (f) above.

 

(h)  Each of the Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

 

66

--------------------------------------------------------------------------------


 

8.7                               Adjustments; Set-off.

 

(a)  Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders on a non pro rata basis,
if any Lender (a “Benefitted Lender”) shall receive any payment of all or part
of the Obligations owing to it, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 6(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Guarantor or the
Borrower, any such notice being expressly waived by the Guarantor and the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Guarantor or the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Guarantor or the Borrower, as the case may be.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

8.8                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this Agreement by facsimile transmission or portable document format
shall be effective as delivery of a manually executed counterpart hereof.  A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

 

8.9                               Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

67

--------------------------------------------------------------------------------


 

8.10                        Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Guarantor, the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

8.11                        GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12                        Submission To Jurisdiction; Waivers.  The Borrower
hereby irrevocably and unconditionally:

 

(a)         submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York sitting in New York County, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

(b)         consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 8.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)         agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

8.13                        Acknowledgements.  The Borrower hereby acknowledges
that:

 

(a)              it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents;

 

(b)              neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between

 

68

--------------------------------------------------------------------------------


 

Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)               no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Borrower and the Lenders.

 

8.14                        Confidentiality.  Each of the Administrative Agent
and each Lender agrees to keep confidential all non-public information provided
to it by any Loan Party pursuant to this Agreement that is designated by such
Loan Party as confidential; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any Lender Affiliate, (b) subject
to an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates (the “Permitted Parties”), (d) upon
the request or demand of any Governmental Authority, (e) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued or any insurer, insurance broker or direct or
indirect provider of credit protection with respect to such Lender or Permitted
Parties, (i) to any credit insurance provider relating to the Borrower and its
obligations, (j) to any direct, indirect, actual or prospective counterparty
(and its advisor) to any swap, derivative or securitization transaction related
to the obligations under this Agreement, (k) to the CUSIP Service Bureau or any
similar organization, (l) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (m) with the prior written consent
of the Borrower.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Commitments;
provided, that the Administrative Agent and the Lenders shall have obtained such
service providers’ written agreement to maintain the confidentiality of all
non-public information relating to this Agreement and the other Loan Documents.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or

 

69

--------------------------------------------------------------------------------


 

their respective securities.  Accordingly, each Lender represents to the
Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

 

8.15                        WAIVERS OF JURY TRIAL.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

8.16                        No Bankruptcy Petition Against the Borrower;
Liability of the Borrower.

 

(a)  Each of the Administrative Agent and the Lenders hereby covenants and
agrees that, prior to the date which is one year and one day after the payment
in full of all Loans and other amounts payable hereunder and all Pari Passu
Indebtedness, it will not institute against, or join with or assist any other
Person in instituting against, the Borrower, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any applicable insolvency laws.  This Section 8.16 shall survive the termination
of this Agreement.

 

(b)  Notwithstanding any other provision hereof or of any other Loan Documents,
the sole remedy of the Administrative Agent, any Lender or any other Person
against the Borrower in respect of any obligation, covenant, representation,
warranty or agreement of the Borrower under or related to this Agreement or any
other Loan Document shall be against the assets of the Borrower.  Neither the
Administrative Agent, nor any Lender nor any other Person shall have any claim
against the Borrower to the extent that such assets are insufficient to meet
such obligations, covenant, representation, warranty or agreement (the
difference being referred to herein as a “shortfall”) and all claims in respect
of the shortfall shall be extinguished; provided, however, that the provisions
of this Section 8.16 apply solely to the obligations of the Borrower and shall
not extinguish such shortfall or otherwise restrict such Person’s rights or
remedies against the Guarantor for purposes of the obligations of the Guarantor
to any Person under the Guaranty Agreement.

 

8.17                        Conversion of Approved Currencies into Dollars. 
Unless the context otherwise requires, any calculation of an amount or
percentage that is required to be made by the Borrower or the Administrative
Agent under the Loan Documents shall be made by first converting any amounts
denominated in Master Trust Approved Currencies other than Dollars into Dollars
at the Rate of Exchange pursuant to Section 1.2(e).

 

8.18                        U.S.A. Patriot Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

70

--------------------------------------------------------------------------------


 

[signature pages follow]

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

 

 

BUNGE LIMITED FINANCE CORP.

 

 

 

 

 

By:

/s/ Premchand Kanneganti

 

Printed Name:

Premchand Kanneganti

 

Title:

President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Tony Yung

 

Printed Name:

Tony Yung

 

Title:

Executive Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Syndication Agent and Lender

 

 

 

 

 

By:

/s/ Carolyn A. Kee

 

Printed Name:

Carolyn A. Kee

 

Title:

Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as Co-Documentation Agent and Lender

 

 

 

 

 

By:

/s/ Nicolas Anberree

 

Printed Name:

Nicolas Anberree

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Claudia Zarate

 

Printed Name:

Claudia Zarate

 

Title:

Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO MITSUBISHI UFJ,
LTD.,

 

as Co-Documentation Agent and Lender

 

 

 

 

 

By:

/s/ Mustafa Khan

 

Printed Name:

Mustafa Khan

 

Title:

Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC,

 

as Lender

 

 

 

 

 

By:

/s/ Javier Ramirez

 

Printed Name:

Javier Ramirez

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Vincent E. Lisanti

 

Printed Name:

Vincent E. Lisanti

 

Title:

Managing Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Printed Name:

Ming K. Chu

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Printed Name:

Virginia Cosenza

 

Title:

Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as Lender

 

 

 

 

 

By:

/s/ Tracy Rahn

 

Printed Name:

Tracy Rahn

 

Title:

Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

BANCO BILBAO VIZCAYA ARGENTARIA,

 

S.A. New York Branch,

 

as Lender

 

 

 

 

 

By:

/s/ Luca Sacchi

 

Printed Name:

Luca Sacchi

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Nurys Maleki

 

Printed Name:

Nurys Maleki

 

Title:

Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ David Catherall

 

Printed Name:

David Catherall

 

Title:

Managing Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as Lender

 

 

 

 

 

By:

/s/ Mike Pistilli

 

Printed Name:

Mike Pistilli

 

Title:

Managing Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Lender

 

 

 

 

 

By:

/s/ Michael King

 

Printed Name:

Michael King

 

Title:

Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE,

 

as Lender

 

 

 

 

 

By:

/s/ Cliff Niebling

 

Printed Name:

Cliff Niebling

 

Title:

Managing Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Lender

 

 

 

 

 

By:

/s/ Tesha Winslow

 

Printed Name:

Tesha Winslow

 

Title:

Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

LLOYDS BANK PLC,

 

as Lender

 

 

 

 

 

By:

/s/ Daven Popat

 

Printed Name:

Daven Popat

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Stephen Giacolone

 

Printed Name:

Stephen Giacolone

 

Title:

Assistant Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.,

 

as Lender

 

 

 

 

 

By:

/s/ David Lim

 

Printed Name:

David Lim

 

Title:

Authorized Signatory

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ Jeffrey S. Potts

 

Printed Name:

Jeffrey S. Potts

 

Title:

Senior Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED,

 

as Lender

 

 

 

 

 

By:

/s/ Damodar Menon

 

Printed Name:

Damodar Menon

 

Title:

Executive Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ Lionel Autret

 

Printed Name:

Lionel Autret

 

Title:

Executive Director

 

 

 

 

 

By:

/s/ Eva Rushkevich

 

Printed Name:

Eva Rushkevich

 

Title:

Managing Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

DZ BANK AG Deutsche Zentral-
Genossenschaftsbank, Frankfurt am Main,

 

as Lender

 

 

 

 

 

By:

/s/ Harry Moreno

 

Printed Name:

Harry Moreno

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Daniel Teschner

 

Printed Name:

Daniel Teschner

 

Title:

Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ Catherine Dong

 

Printed Name:

Catherine Dong

 

Title:

Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

ITAU BBA INTERNATIONAL PLC,

 

as Lender

 

 

 

 

 

By:

/s/ Renato Lulia Jacob

 

Printed Name:

Renato Lulia Jacob

 

Title:

Executive Board Member

 

 

 

 

 

By:

/s/ Paulo Cardoso

 

Printed Name:

Paulo Cardoso

 

Title:

Authorised Signatory

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

KBC BANK N.V., NEW YORK BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ Sheila Bermejo

 

Printed Name:

Sheila Bermejo

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Susan Silver

 

Printed Name:

Susan Silver

 

Title:

Managing Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ Arnaud Stevens

 

Printed Name:

Arnaud Stevens

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Paul Moisselin

 

Printed Name:

Paul Moisselin

 

Title:

Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK,

 

as Lender

 

 

 

 

 

By:

/s/ Steven Aloupis

 

Printed Name:

Steven Aloupis

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Hsing H. Huang

 

Printed Name:

Hsing H. Huang

 

Title:

Associate Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

Printed Name:

Vipul Dhadda

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ D. Andrew Maletta

 

Printed Name:

D. Andrew Maletta

 

Title:

Authorized Signatory

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ James D Pegues

 

Printed Name:

James D Pegues

 

Title:

Senior Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,

 

as Lender

 

 

 

 

 

By:

/s/ Blake Wright

 

Printed Name:

Blake Wright

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ James Austin

 

Printed Name:

James Austin

 

Title:

Vice President

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

ING BELGIUM, BRUSSELS, GENEVA
BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ Jean-Marc Thijs

 

Printed Name:

Jean-Marc Thijs

 

Title:

Group Head

 

 

 

 

 

By:

/s/ Ko Osinga

 

Printed Name:

Ko Osinga

 

Title:

Head of Credit Risk

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING
CORPORATION,

 

as Lender

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Printed Name:

James D. Weinstein

 

Title:

Managing Director

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

 

BANCO BRADESCO S.A., NEW YORK
BRANCH,

 

as Lender

 

 

 

 

 

By:

/s/ Adrian A. G. Costa

 

Printed Name:

Adrian A. G. Costa

 

Title:

Manager

 

 

 

 

 

By:

/s/ Mauro Lopes

 

Printed Name:

Mauro Lopes

 

Title:

Manager

 

[Signature Page to Revolving Credit Agreement (5-year)]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

COMMITMENTS

 

Lender

 

Commitment

 

Citibank N.A.

 

$

47,500,000

 

JPMorgan Chase Bank, N.A.

 

$

47,500,000

 

BNP Paribas

 

$

47,500,000

 

The Bank of Tokyo Mitsubishi UFJ, Ltd.

 

$

47,500,000

 

ABN Amro Capital USA LLC

 

$

60,000,000

 

Deutsche Bank AG New York Branch

 

$

60,000,000

 

The Royal Bank of Scotland plc

 

$

60,000,000

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

$

40,000,000

 

Bank of America, N.A.

 

$

40,000,000

 

Fifth Third Bank

 

$

40,000,000

 

Morgan Stanley Senior Funding, Inc.

 

$

40,000,000

 

Societe Generale

 

$

40,000,000

 

SunTrust Bank

 

$

40,000,000

 

Lloyds Bank plc

 

$

35,000,000

 

Mizuho Bank, Ltd.

 

$

35,000,000

 

PNC Bank, National Association

 

$

35,000,000

 

Australia and New Zealand Banking Group Limited

 

$

30,000,000

 

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

 

$

30,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

$

30,000,000

 

DZ Bank AG

 

$

30,000,000

 

HSBC Bank USA, National Association

 

$

30,000,000

 

Itau BBA International plc

 

$

30,000,000

 

KBC Bank N.V., New York Branch

 

$

30,000,000

 

Natixis, New York Branch

 

$

30,000,000

 

Standard Chartered Bank

 

$

30,000,000

 

U.S. Bank National Association

 

$

30,000,000

 

Banco Bradesco S.A., New York Branch

 

$

25,000,000

 

Credit Agricole Corporate and Investment Bank

 

$

20,000,000

 

ING Belgium, Brussels, Geneva Branch

 

$

20,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

20,000,000

 

TOTAL COMMITMENTS

 

$

1,100,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.3

 

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GUARANTY AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF BORROWER RESPONSIBLE OFFICER’S CERTIFICATE

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF BORROWER SECRETARY CERTIFICATE

 

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

FORM OF GUARANTOR RESPONSIBLE OFFICER’S CERTIFICATE

 

--------------------------------------------------------------------------------


 

EXHIBIT B-4

 

FORM OF GUARANTOR SECRETARY CERTIFICATE

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Revolving Credit Agreement, dated as of November 20,
2014 (as amended, supplemented or otherwise modified prior to the Effective Date
(as defined below), the “Agreement”), among BUNGE LIMITED FINANCE CORP. (the
“Borrower”), the Lenders named therein, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Agent”).  Terms defined in the Agreement are used
herein with the same meanings.

 

                                (the “Assignor”) and
                                (the “Assignee”) agree as follows:

 

1.                                      The Assignor hereby irrevocably sells
and assigns to the Assignee without recourse to the Assignor, and the Assignee
hereby irrevocably purchases and assumes from the Assignor without recourse to
the Assignor, as of the Effective Date, a         % interest (the “Assigned
Interest”) in and to the Assignor’s rights and obligations under the Agreement
with respect to those credit facilities contained in the Agreement as are set
forth on Schedule 1 hereto (individually, an “Assigned Facility”; collectively,
the “Assigned Facilities”), in a principal amount for each Assigned Facility as
set forth on Schedule 1 (the aggregate Dollar Equivalent principal amount of
which is not less than $5,000,000, except in the case of an assignment of all
the Assignee’s interests under the Agreement).

 

2.                                      The Assignor (i) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Agreement or any other instrument or document furnished pursuant thereto,
other than that it has not created any adverse claim upon the interest being
assigned by it hereunder and that such interest is free and clear of any such
adverse claim; (ii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower, the
Guarantor, any of its Subsidiaries or any other obligor or the performance or
observance by the Borrower, the Guarantor, any of its Subsidiaries or any other
obligor of any of their respective obligations under the Agreement or any other
instrument or document furnished pursuant hereto or thereto; and (iii) attaches
the promissory note(s) (if any) held by it evidencing the Assigned Facilities
and (a) requests that the Agent (upon request by the Assignee) exchange such
promissory note(s) for a new promissory note or promissory notes payable to the
Assignee and (b) if the Assignor has retained any interest in the Assigned
Facilities, requests that the Agent exchange the attached promissory note(s) for
a new promissory note or promissory notes payable to the Assignor, in each case,
in the amount which reflects the assignment being made hereby (and after giving
effect to any other assignments which have become effective on the Effective
Date).

 

3.                                      The Assignee (i) represents and warrants
that it is legally authorized to enter into this Assignment and Acceptance;
(ii) confirms that it has received a copy of the Agreement, together with copies
of the financial statements delivered pursuant to subsections 5.1(f) and
5.1(g) thereof and subsection 8.1(a) of the Guaranty, dated November 20, 2014,
by Bunge Limited in favor of the Agent and such other documents and information
as it has deemed

 

--------------------------------------------------------------------------------


 

appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (iii) agrees that it will, independently and without
reliance upon the Assignor, the Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Agreement
or any other instrument or document furnished pursuant hereto or thereto;
(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Agreement or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Agent by the terms thereof, together with such powers as are
incidental thereto; and (v) agrees that it will be bound by the provisions of
the Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Agreement are required to be performed by it as a
Lender including its obligation pursuant to subsection 2.14(e) or (f) of the
Agreement to deliver the forms prescribed by the Internal Revenue Service of the
United States certifying as to the Assignee’s exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Agreement, or such other documents as are necessary to indicate that all
such payments are subject to such tax at a rate reduced by an applicable tax
treaty.

 

4.                                      The effective date of this Assignment
and Acceptance shall be                 , 20    (the “Effective Date”). 
Following the execution of this Assignment and Acceptance, it will be delivered
to the Agent for acceptance by it and recording by the Agent pursuant to
subsection 8.6(c) of the Agreement, effective as of the Effective Date (which
shall not, unless otherwise agreed to by the Agent, be earlier than five
(5) Business Days after the date of such acceptance and recording by the Agent).

 

5.                                      Upon such acceptance and recording, from
and after the Effective Date, the Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the
Effective Date or accrue on or subsequent to the Effective Date.  The Assignor
and the Assignee shall make all appropriate adjustments in payments by the Agent
for periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

 

6.                                      From and after the Effective Date,
(i) the Assignee shall be a party to the Agreement and, to the extent provided
in this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and shall be bound by the provisions thereof and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Agreement.

 

7.                                      [The Assignee confirms that the Assignee
has agreed to the extension of the Original Termination Date to November 20,
20[20][21] in accordance with Section 2.3 of the Agreement.](1)

 

--------------------------------------------------------------------------------

(1)  Include Paragraph 7 if the assignment is from a Declining Lender pursuant
to Section 2.3 of the Agreement.

 

--------------------------------------------------------------------------------


 

8.                                      This Assignment and Acceptance shall be
governed by and construed in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of            , 20    by their respective duly
authorized officers on Schedule 1 hereto.

 

--------------------------------------------------------------------------------


 

Schedule 1
to Assignment and Acceptance
relating to the Revolving Credit Agreement dated as of November 20, 2014, among
BUNGE LIMITED FINANCE CORP., the Lenders named therein, and JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Agent”).

 

Name of Assignor:

 

Name of Assignee:

 

Effective Date of Assignment:

 

 

 

 

 

Dollar Equivalent of
Principal
Amount Assigned

 

Commitment Percentage Assigned
(to at least fifteen decimals) (shown
as a percentage of aggregate
principal amount of all Lenders)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

[ASSIGNOR]

 

[ASSIGNEE]

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

Consented To:(2)

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

BUNGE LIMITED FINANCE CORP.

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)                                 Consent of the Administrative Agent and the
Borrower is required only with respect to assignments to a Person not then a
Lender or a Lender Affiliate and any assignment of the Commitment to a Person
that does not have a Commitment (except that the consent of the Borrower shall
not be required for any assignment that occurs when an Event of Default shall
have occurred and be continuing).  The Agent shall fax executed copies of any
Assignment and Acceptance to J.P. Morgan Europe Limited at 44 207 7772360.

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF LEGAL OPINION OF REED SMITH LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF LEGAL OPINION OF CONYERS, DILL & PEARMAN LIMITED

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Revolving Credit Agreement, dated as of November 20,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions in subsection 2.14(e) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE

 (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Revolving Credit Agreement, dated as of November 20,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions in subsection 2.14(e) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Revolving Credit Agreement, dated as of November 20,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions in subsection 2.14(e) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Revolving Credit Agreement, dated as of November 20,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions in subsection 2.14(e) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Revolving Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

 

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF
COMMITMENT INCREASE SUPPLEMENT

 

COMMITMENT INCREASE SUPPLEMENT, dated                                     (this
“Supplement”), to the Revolving Credit Agreement, dated as of November 20, 2014
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among Bunge Limited Finance Corp. (the “Borrower”), the lenders
parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders, Citibank,
N.A., as syndication agent, BNP Paribas and The Bank of Tokyo Mitsubishi
UFJ, Ltd., each as documentation agent.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to subsection 2.1(b)(i) of the Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Commitments under the Agreement by requesting
one or more Lenders to increase the amount of its Commitment;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the aggregate Commitments pursuant to such subsection
2.1(b)(i); and

 

WHEREAS, pursuant to subsection 2.1(b)(ii) of the Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Agreement by executing and delivering to the Borrower and the Administrative
Agent a supplement to the Agreement in substantially the form of this
Supplement;

 

NOW THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.              The undersigned Increasing Lender agrees, subject to the terms
and conditions of the Agreement, that on the date this Supplement is accepted by
the Borrower and acknowledged by the Administrative Agent it shall have its
Commitment increased by $                                   , thereby making the
amount of its Commitment $                                   .

 

2.              The Borrower hereby represents and warrants that each of the
representations and warranties made by the Borrower in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date (unless any representations and
warranties expressly relate to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date);
provided that, the representations and warranties made in Sections 3.1, 3.2,
3.4, 3.5 and 3.6 shall be true and correct in all respects on and as of such
date as if made on and as of such date.

 

3.              The Guarantor hereby represents and warrants that each of the
representations and warranties made by the Guarantor and each of its
Subsidiaries in or pursuant to the

 

--------------------------------------------------------------------------------


 

Loan Documents shall be true and correct in all material respects on and as of
such date as if made on and as of such date (unless any representations and
warranties expressly relate to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date).

 

4.              Terms defined in the Agreement shall have their defined meanings
when used herein.

 

5.              This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

6.              This Supplement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER],

 

as Increasing Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Agreed and accepted this         day of
                        ,        .

 

 

 

BUNGE LIMITED FINANCE CORP., as Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

BUNGE LIMITED, as Guarantor

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged this         day of
                            ,        .

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF
ADDITIONAL LENDER SUPPLEMENT

 

ADDITIONAL LENDER SUPPLEMENT, dated                             (this
“Supplement”), to the Revolving Credit Agreement, dated as of November 20, 2014
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among Bunge Limited Finance Corp. (the “Borrower”), the lenders
parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders, Citibank,
N.A., as syndication agent, and BNP Paribas and The Bank of Tokyo Mitsubishi
UFJ, Ltd., each as documentation agent.

 

W I T N E S S E T H :

 

WHEREAS, the Agreement provides in subsection 2.1(b)(ii) thereof that any
financial institution, although not originally a party thereto, may become a
party to the Agreement following consultation by the Borrower with the
Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Agreement in substantially the form of
this Supplement; and

 

WHEREAS, the undersigned Additional Lender was not an original party to the
Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.              The undersigned Additional Lender agrees to be bound by the
provisions of the Agreement and agrees that it shall, on the date this
Supplement is accepted by the Borrower and acknowledged by the Administrative
Agent, become a Lender for all purposes of the Agreement to the same extent as
if originally a party thereto, with a Commitment of
$                           .

 

2.              The undersigned Additional Lender (a) represents and warrants
that it is legally authorized to enter into this Supplement; (b) confirms that
it has received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.1(f) and (g) thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Agreement or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Agreement or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it

 

--------------------------------------------------------------------------------


 

will be bound by the provisions of the Agreement and will perform all the
obligations which by the terms of the Agreement are required to be performed by
it as a Lender.

 

3.              The undersigned’s address for notices for the purposes of the
Agreement is as follows:

 

[Address]

Attention:

Tel. No.:                            

Telecopy:                            

 

4.              The Borrower hereby represents and warrants that each of the
representations and warranties made by the Borrower in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date (unless any representations and
warranties expressly relate to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date);
provided that, the representations and warranties made in Sections 3.1, 3.2,
3.4, 3.5 and 3.6 shall be true and correct in all respects on and as of such
date as if made on and as of such date.

 

5.              The Guarantor hereby represents and warrants that each of the
representations and warranties made by the Guarantor and each of its
Subsidiaries in or pursuant to the Loan Documents shall be true and correct in
all material respects on and as of such date as if made on and as of such date
(unless any representations and warranties expressly relate to an earlier date,
in which case they shall have been true and correct in all material respects as
of such earlier date).

 

6.              Terms defined in the Agreement shall have their defined meanings
when used herein.

 

7.              This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

8.              This Supplement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF ADDITIONAL LENDER],

 

as Additional Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Agreed and accepted this         day of
                        ,        .

 

 

 

 

 

BUNGE LIMITED FINANCE CORP., as Borrower

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

BUNGE LIMITED, as Guarantor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged this         day of
                            ,        .

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------